

Exhibit 10.1
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------


SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


April 22, 2015


among


CHARLES RIVER LABORATORIES INTERNATIONAL, INC.,


The Subsidiary Borrowers Party Hereto,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
__________________________________


BANK OF AMERICA, N.A.,
CITIZENS BANK, N.A.,
TD BANK, N.A.
and
WELLS FARGO BANK, NATIONAL  ASSOCIATION
as Co-Syndication Agents,
 
 
DNB BANK ASA, NEW YORK BRANCH,
U.S. BANK, NATIONAL ASSOCIATION,
SANTANDER BANK, N.A.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents
 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIZENS BANK, N.A.,
TD SECURITIES (USA) LLC
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------


 
 
 
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
ARTICLE I Definitions
1
 
SECTION 1.01.
Defined Terms
1
 
SECTION 1.02.
Classification of Loans and Borrowings
32
 
SECTION 1.03.
Terms Generally
32
 
SECTION 1.04.
Accounting Terms; GAAP
33
     
ARTICLE II The Credits
33
 
SECTION 2.01.
Term Commitments
33
 
SECTION 2.02.
Procedure for Term Loan Borrowings
33
 
SECTION 2.03.
Repayment of Term Loans
34
 
SECTION 2.04.
Revolving Commitments
34
 
SECTION 2.05.
Revolving Loans and Borrowings
35
 
SECTION 2.06.
Requests for Revolving Borrowings
36
 
SECTION 2.07.
Swingline Loans
37
 
SECTION 2.08.
Letters of Credit
38
 
SECTION 2.09.
Funding of Borrowings
42
 
SECTION 2.10.
Interest Elections
43
 
SECTION 2.11.
Termination and Reduction of Commitments
44
 
SECTION 2.12.
Repayment of Revolving Loans; Evidence of Debt
45
 
SECTION 2.13.
Optional Prepayments
46
 
SECTION 2.14.
Mandatory Prepayments
46
 
SECTION 2.15.
Fees
47
 
SECTION 2.16.
Interest
48
 
SECTION 2.17.
Market Disruption; Inability to Determine Interest Rate
48
 
SECTION 2.18.
Increased Costs
49
 
SECTION 2.19.
Break Funding Payments
50
 
SECTION 2.20.
Taxes
51
 
SECTION 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
54
 
SECTION 2.22.
Mitigation Obligations; Replacement of Lenders.
56
 
SECTION 2.23.
Prepayments Required Due to Currency Fluctuation
57
 
SECTION 2.24.
Incremental Facilities.
57
 
SECTION 2.25.
Defaulting Lenders
59
 
SECTION 2.26.
Existing Loans and Commitments
62
     
ARTICLE III Representations and Warranties
63
 
SECTION 3.01.
Organization; Powers
63
 
SECTION 3.02.
Authorization; Enforceability
63
 
SECTION 3.03.
Governmental Approvals; No Conflicts
63
 
SECTION 3.04.
Financial Condition; No Material Adverse Change
64
 
SECTION 3.05.
Properties
64
 
SECTION 3.06.
Litigation and Environmental Matters
64
 
SECTION 3.07.
Compliance with Laws and Agreements
64
 
SECTION 3.08.
Investment Company Status
65
 
SECTION 3.09.
Taxes
65

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SECTION 3.10.
ERISA
66
 
SECTION 3.11.
Disclosure
66
 
SECTION 3.12.
Security Documents
67
 
SECTION 3.13.
Federal Reserve Regulations
67
 
SECTION 3.14.
Solvency
67
     
ARTICLE IV Conditions
67
 
SECTION 4.01.
Sixth Amendment and Restatement Effective Date
67
 
SECTION 4.02.
Each Credit Event
70
     
ARTICLE V Affirmative Covenants
70
 
SECTION 5.01.
Financial Statements and Other Information
70
 
SECTION 5.02.
Notices of Material Events
72
 
SECTION 5.03.
Existence; Conduct of Business
72
 
SECTION 5.04.
Payment of Obligations
73
 
SECTION 5.05.
Maintenance of Properties; Insurance
73
 
SECTION 5.06.
Books and Records; Inspection Rights
73
 
SECTION 5.07.
Compliance
73
 
SECTION 5.08.
Use of Proceeds and Letters of Credit.
73
 
SECTION 5.09.
Additional Material Subsidiaries; Additional Collateral
74
 
SECTION 5.10.
Cash Management
75
 
SECTION 5.11.
Environmental Laws
75
 
SECTION 5.12.
Maintenance of Ratings
75
 
SECTION 5.13.
Further Assurances
75
 
SECTION 5.14.
Release of Existing Mortgaged Properties
75
     
ARTICLE VI Negative Covenants
76
 
SECTION 6.01.
Indebtedness
76
 
SECTION 6.02.
Liens
77
 
SECTION 6.03.
Fundamental Changes
77
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
78
 
SECTION 6.05.
Hedging Agreements
79
 
SECTION 6.06.
Disposition of Assets
79
 
SECTION 6.07.
Transactions with Affiliates
80
 
SECTION 6.08.
Restrictive Agreements
81
 
SECTION 6.09.
Amendment of Material Documents
81
 
SECTION 6.10.
Interest Coverage Ratio.
81
 
SECTION 6.11.
Leverage Ratio
81
     
ARTICLE VII Events of Default
82
     
ARTICLE VIII The Administrative Agent
84
     
ARTICLE IX Parent Borrower Guarantee
87
     
ARTICLE X Miscellaneous
90

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 

 
SECTION 10.01.
Notices
89
 
SECTION 10.02.
Waivers; Amendments
90
 
SECTION 10.03.
Expenses; Indemnity; Damage Waiver
92
 
SECTION 10.04.
Successors and Assigns
93
 
SECTION 10.05.
Survival
97
 
SECTION 10.06.
Counterparts; Integration; Effectiveness
97
 
SECTION 10.07.
Severability
97
 
SECTION 10.08.
Right of Setoff
97
 
SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process; Judgment Currency
98
 
SECTION 10.10.
WAIVER OF JURY TRIAL
99
 
SECTION 10.11.
Headings
99
 
SECTION 10.12.
Confidentiality
99
 
SECTION 10.13.
Interest Rate Limitation
100
 
SECTION 10.14.
Joint Creditors
101
 
SECTION 10.15.
Collateral Release
101
 
SECTION 10.16.
USA PATRIOT Act
101
 
SECTION 10.17.
Elimination of Anti-Social Forces
101



 
SCHEDULES:
 
Schedule 2.01 — Term Commitments
Schedule 2.04 — Revolving Commitments
Schedule 2.08(a) --- Letter of Credit Commitments
Schedule 2.08(b) — Existing Letters of Credit
Schedule 3.01 — Subsidiaries
Schedule 3.10 — Funding Deficiency
Schedule 6.01 — Existing Indebtedness
Schedule 6.08 — Existing Restrictions


EXHIBITS:
 
Exhibit A — Form of Assignment and Assumption
Exhibit B-1 — Form of Opinion of Special New York Counsel
Exhibit B-2 — Form of Opinion of General Counsel for the Consolidated Entities
Exhibit B-3 — Form of Opinion of Special Dutch Counsel
Exhibit B-4 — Form of Opinion of Special Luxembourg Counsel
Exhibit B-5 — Form of Opinion of Special Japanese Counsel
Exhibit B-6 — Form of Opinion of Special UK Counsel
Exhibit B-7 — Form of Opinion of Special Delaware Counsel
Exhibit C — Form of Guarantee Agreement
Exhibit D — Form of Pledge Agreement
Exhibit E — Form of Security Agreement
Exhibit F — Form of Incremental Facility Activation Notice
Exhibit G — Form of Exemption Certificate
Exhibit H — Form of Sixth Amendment and Restatement Acknowledgement and
Confirmation Agreement
 

 
iii

--------------------------------------------------------------------------------

 

 
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 22, 2015, among
CHARLES RIVER LABORATORIES INTERNATIONAL, INC., the Subsidiary Borrowers party
hereto, the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
 
WHEREAS, the Parent Borrower, the Subsidiary Borrowers, the Existing Lenders and
the Administrative Agent are parties to the Existing Credit Agreement; and
 
WHEREAS, the Lenders consent to the amendment and restatement of the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
 “ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
 “Act” has the meaning assigned to such term in Section 10.16.
 
“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Sixth Amendment and Restatement
Effective Date, by which the Parent Borrower or any of its Subsidiaries (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of a
Person.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that with
respect to any Eurocurrency Borrowing denominated in Sterling, euro or Yen, the
Adjusted LIBO Rate shall mean the LIBO Rate.
 
 “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder (the “U.S. Administrative
Agent”); provided that for purposes of Borrowings denominated in euro or
Sterling, the Administrative Agent shall be J.P. Morgan Europe Limited and for
purposes of Borrowings denominated in Yen, the Administrative Agent shall be
JPMorgan Chase Bank, N.A., Tokyo Branch.
 


 
 

--------------------------------------------------------------------------------

 
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Parties” has the meaning assigned to such term in Section 10.01.
 
“Agreement” means this Sixth Amended and Restated Credit Agreement, dated as of
April 22, 2015, among the Parent Borrower, the Subsidiary Borrowers, the Lenders
and the Administrative Agent, as amended, supplemented, restated or otherwise
modified from time to time.
 
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Sixth Amendment and Restatement Effective Date, the
Commitments then in effect and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Credit Exposure then
outstanding.
 
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 or LIBOR02 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.07(c).
 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Margin for Eurocurrency Loans”, “Applicable Margin for ABR Loans” or “Commitment
Fee”, as the case may be, based upon the Leverage Ratio applicable on such date:
 


 
2

--------------------------------------------------------------------------------

 


 

 
Leverage Ratio
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Commitment Fee
Level I
≥ 3.00:1.00
1.50%
0.50%
0.25%
Level II
≥ 2.50:1.00 but < 3.00:1.00
1.25%
0.25%
0.20%
Level III
≥ 2.00:1.00 but < 2.50:1.00
1.125%
0.125%
0.175%
Level IV
< 2.00:1.00
1.00%
0%
0.175%

 
For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Consolidated Entities based upon the
financial statements delivered pursuant to Section 5.01(a) or (b); and (b) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next change in the Applicable Rate; provided that the Leverage Ratio shall
be deemed to be in Level I (i) at any time that an Event of Default under
paragraph (a) or (b) of Article VII has occurred and is continuing or (ii) if
the Parent Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the expiration of the time for delivery thereof until such financial
statements are delivered.  The Leverage Ratio shall be deemed to be Level III
from the period commencing on the Sixth Amendment and Restatement Effective Date
through the date immediately preceding the delivery of financial statements
covering the fiscal quarter ended June 27, 2015 pursuant to Section 5.01(b).
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
 “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
 
 “Borrowers” means the Parent Borrower and the Subsidiary Borrowers, each, a
“Borrower”.
 


 
3

--------------------------------------------------------------------------------

 


 
“Borrowing” means (a) Term Loans of the same Type and made to the same Borrower,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Revolving Loans of the
same Type and currency and made to the same Borrower, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 or 2.06.
 
“Boryokudan Member Etc.” has the meaning assigned to such term in Section
10.17(a).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day”, when used in connection
with (i) a Eurocurrency Loan, shall also exclude any day on which banks are not
open for dealings in dollar, euro or Sterling deposits in the London interbank
market, (ii) a Multicurrency Revolving Loan denominated in euros shall also
exclude any day on which (x) commercial banks in London are authorized or
required by law to remain closed or (y) TARGET is authorized or required by law
to remain closed, (iii) a Multicurrency Revolving Loan denominated in Sterling
shall also exclude any day on which commercial banks in London are authorized or
required by law to remain closed and (iv) a Yen Revolving Loan shall also
exclude any day on which commercial banks in Tokyo, Japan are authorized or
required by law to remain closed.
 
“Calculation Time” has the meaning assigned to such term in Section 2.23(a).
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be reflected as capital
expenditures under GAAP on a consolidated statement of cash flows of such Person
and its subsidiaries; provided however, that Capital Expenditures shall not
include:
 
(a)           expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Parent Borrower or its Subsidiaries within 12 months of receipt of such
proceeds;
 


 
4

--------------------------------------------------------------------------------

 


 
(b)           interest capitalized in accordance with GAAP during such period;
 
(c) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Parent Borrower
or any Subsidiary) and for which neither the Parent Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period);
 
(d)           the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, or
 
(e)           investments constituting any Permitted Acquisition.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
convertible preferred equity certificates (“CPECs”) issued by Charles River
Laboratories Luxembourg S.a.r.l.), any and all equivalent ownership or
participation interests in a Person (other than a corporation) and any and all
warrants, rights or options to purchase any of the foregoing.  For the purposes
of Section 5.09 and related provisions in the Loan Documents, CPECs shall be
considered voting Capital Stock.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Parent Borrower; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent Borrower by Persons who were neither (i) nominated by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated;
or (c) the occurrence of a change of control (or similar event, howsoever
defined) under and as defined in any indenture or other agreement in respect of
any Indebtedness to which any Loan Party is a party.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (provided that (i) all requests, rules, guidelines,
requirements and directives concerning capital adequacy or liquidity promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or by United States or
foreign regulatory authorities, in each case pursuant to Basel III, and (ii) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented; provided further that the Borrowers shall only be responsible for
increased costs under Section 2.18(b) pursuant to the above clauses (i) and (ii)
to the extent that such costs are generally being passed on by the applicable
Lender to similarly situated borrowers), (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.18(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.
 


 
5

--------------------------------------------------------------------------------

 


 
 “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or Swingline Loans.
 
“Co-Documentation Agent” means each of DNB Bank ASA, New York Branch, U.S. Bank,
National Association, Santander Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ,
Ltd.
 
“Co-Syndication Agent” means each of Bank of America, N.A., Citizens Bank, N.A.,
TD Bank, N.A. and Wells Fargo Bank, National Association.
 
 “Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 “Collateral” means all of the right, title and interest of each Consolidated
Entity in and to the property in which such Person has granted a Lien to the
Administrative Agent for its benefit and the ratable benefit of the Lenders
under any Loan Document.
 
“Commitment” means, with respect to each Lender, the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Parties” means J.P. Morgan Securities LLC, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,  Bank of America,
N.A., Citizens Bank, N.A., TD Securities (USA) LLC, TD Bank, N.A., Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 10.01.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, minus the aggregate non-cash amount of extraordinary or nonrecurring
gains of such Person for such period, plus, without duplication and to the
extent deducted from revenues in determining Consolidated Net Income for such
period, the sum of (a) the aggregate amount of Consolidated Interest Expense
(plus, solely for purposes of the calculation of Consolidated EBITDA, any
non-cash interest expense that would otherwise be included in the definition of
“Consolidated Interest Expense” but for the qualification “total cash” in the
definition thereof) for such period, plus (b) the aggregate amount of income tax
expense for such period, plus (c) the aggregate amount of depreciation,
amortization and other non-cash charges and expenses for such period, all as
determined on a consolidated basis with respect to the Consolidated Entities in
accordance with GAAP, plus (d) the aggregate non-cash amount of extraordinary or
nonrecurring losses or expenses for such period, plus (e) the aggregate amount
of non-cash
 


 
6

--------------------------------------------------------------------------------

 


equity compensation expense for such period, plus (f) transaction and evaluation
costs associated with Permitted Acquisitions for such period.  For any period
after the commencement of which the Parent Borrower or any of its Subsidiaries
shall have (1)(x) consummated the acquisition of a Person (or part thereof) in a
Permitted Acquisition for an aggregate consideration in excess of $20,000,000 or
(y) made a Disposition yielding gross proceeds in excess of $20,000,000,
Consolidated EBITDA shall be determined on a pro forma basis as if (2)(x) such
Person (or part thereof) was acquired or (y) such Disposition was made at the
beginning of such period and after giving effect to any adjustments (including,
without limitation, operating and expense reductions and other synergistic
benefits) permitted pursuant to Regulation S-X under the Securities Act of 1933,
as amended; provided that the Parent Borrower shall have delivered to the
Lenders acceptable financial statements of any such Person (or part thereof)
referred to in (1)(x) above as required under Section 5.01(c).
 
“Consolidated Entity” means the Parent Borrower or any Subsidiary whose accounts
are or are required to be consolidated or included with the accounts of the
Parent Borrower in accordance with GAAP.
 
“Consolidated Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Consolidated Entities
outstanding as of such date, as determined on a consolidated basis in accordance
with GAAP and solely to the extent any such Indebtedness is reflected on the
balance sheet of the Consolidated Entities as of such date.
 
“Consolidated Interest Expense” means for any period, the total cash interest
expense (including the interest component in respect of Capital Lease
Obligations) of the Consolidated Entities during such period with respect to all
outstanding Indebtedness of the Consolidated Entities as determined on a
consolidated basis in accordance with GAAP (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedging Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP); provided that for the purposes of determining the
Interest Coverage Ratio for the periods ending on the last day of each of the
first, second and third fiscal quarters following the Sixth Amendment and
Restatement Effective Date, Consolidated Interest Expense for the relevant
period shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter (and, in the case of the latter two such determinations, for such fiscal
quarter and each previous fiscal quarter ending after the Sixth Amendment and
Restatement Effective Date ) multiplied by 4, 2 and 4/3, respectively.
 
 “Consolidated Net Income” means, for any period, net income or loss of the
Consolidated Entities for such period after deducting and eliminating all items
attributable to interests in minority investments, as determined on a
consolidated basis in accordance with GAAP.
 
“Consummation Date” has the meaning assigned to such term in the definition of
Qualifying Material Acquisition.
 


 
7

--------------------------------------------------------------------------------

 


 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether as a
trustee or through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“CRCSN” has the meaning assigned to such term in Section 6.04(l).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within three Business Days of the date required to be
funded by it hereunder, to fund any portion of its (i) Loans or (ii)
participations in Letters of Credit or Swingline Loans, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or waived by the Required
Lenders and a court of competent jurisdiction has not determined that such
condition precedent has in fact been satisfied, (b) notified the Parent
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied or waived by the
Required Lenders and a court of competent jurisdiction has not determined that
such condition precedent can in fact be satisfied) or under other agreements
generally in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans or participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be deemed a
Defaulting Lender under this clause (e) solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided further, that such
ownership interest does not
 


 
8

--------------------------------------------------------------------------------

 


result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
 “Disclosed Matters” means the public filings with the Securities and Exchange
Commission made by the Parent Borrower or any of its Subsidiaries on Schedule
14A, Form S-4, Form 8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least
three days prior to the Sixth Amendment and Restatement Effective Date ).  For
the avoidance of doubt, the disclosure in such documents shall not be deemed to
include any disclosure of risks included in any “forward-looking statements”
disclaimer or any other statements that are similarly predictive or
forward-looking in nature.
 
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (but
shall exclude, as to any Person, the issuance by such Person of its Capital
Stock, any Recovery Event as to any asset of such Person or any dividend or
other distribution (whether in cash, securities or other property), or setting
aside of property for any dividend or other distribution by such Person
incidental to its Capital Stock).  The terms “Dispose” and “Disposed of” shall
have correlative meanings.
 
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in dollars, such amount, and (b) with respect to any amount
denominated in euro, Sterling or Yen, the equivalent in dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent.  In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the applicable Borrower
delivers a Borrowing Request (which, in accordance with Section 2.06, may be
telephonic) for Loans or on such other date upon which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement.  As
appropriate, amounts specified herein as amounts in dollars shall be or include
any relevant Dollar Equivalent amount.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Parent Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction in the United States.
 
“Electronic System” has the meaning assigned to such term in Section 10.01.
 


 
9

--------------------------------------------------------------------------------

 


 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 4971 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Domestic Plan
(other than an event for which the 30-day notice period is waived); (b) any
failure by any Domestic Plan to satisfy the minimum funding standards (within
the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Domestic Plan, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Domestic Plan;
(d) the incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any
Domestic Plan; (e) a determination that any Domestic Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (f) the
receipt by the Parent Borrower or any ERISA Affiliate from the PBGC or any other
Governmental Authority or a plan administrator of any notice relating to an
intention to terminate any Domestic Plan or Domestic Plans or to appoint a
trustee to administer any Domestic Plan or Domestic Plans under Section 4042 of
ERISA; (g) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Domestic Plan or Multiemployer Plan; (h) the receipt by the Parent Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA; or (i) any Foreign Plan Event.
 
“euro” or “€” means the single currency of Participating Member States
introduced in accordance with the provision of Article 123 of the Treaty and, in
respect of all
 


 
10

--------------------------------------------------------------------------------

 


payments to be made under this Agreement in euro, means immediately available,
freely transferable funds in such currency.
 
“Eurocurrency” means, when used in reference to any Loan or Borrowing, a Loan,
or the Loans comprising such Borrowing, that are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means, with respect the applicable currency on a particular
date, the rate at which the applicable currency may be exchanged into dollars,
as set forth at 11:00 a.m. Local Time on such date on the applicable Reuters
Screen page.  In the event that such rate does not appear on the applicable
Reuters currency page, the Exchange Rate with respect to the applicable currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Parent Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be the spot rate of exchange of the Administrative Agent in the
London interbank or other market where its foreign currency exchange operations
in respect of the applicable currency are then being conducted, at or about
11:00 a.m., Local Time, at such date for the purchase of dollars with the
applicable currency, for delivery two Business Days later; provided, however,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
 
“Excluded Hedging Obligation” means with respect to any Guarantor, (a) any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Hedging
Obligation or (b) any other Hedging Obligation designated as an “Excluded
Hedging Obligation” of such Guarantor as specified in any agreement between the
relevant Loan Party and swap counterparty applicable to such Hedging
Obligations. If a Hedging Obligation arises under a master agreement governing
more than one Hedging Agreement, such exclusion shall apply only to the portion
of such Hedging Obligation that is attributable to Hedging Agreements for which
such Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) income, franchise
or any branch profits taxes, (b) taxes imposed solely by reason of any present
or former connection between the Administrative Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made on account of any
obligation of the Loan Parties hereunder and the jurisdiction imposing such
taxes, other than any such connection arising as a result of any Loan Document
or any transaction
 


 
11

--------------------------------------------------------------------------------

 


contemplated thereby, (c) any withholding tax imposed under FATCA and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by a Loan
Party under Section 2.22(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of such new lending office (or assignment), to
receive additional amounts from such Loan Party with respect to such withholding
tax pursuant to Section 2.20(a).
 
“Existing Credit Agreement” means the Fifth Amended and Restated Credit
Agreement, dated as of May 29, 2013, among the Parent Borrower, the subsidiaries
of the Parent Borrower party thereto, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.
 
“Existing Lenders” means the lenders party to the Existing Credit Agreement.
 
“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.08(b).
 
“Existing Mortgaged Properties” means the properties of the Parent Borrower
and/or its Subsidiaries subject to a mortgage under the Existing Credit
Agreement.
 
“Exiting Lender” has the meaning provided in Section 2.26.
 
“Facility” means each of (a) the Term Facility and (b) the Revolving Facilities.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantially comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code promulgated thereunder or published
administrative guidance implementing such Sections.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  If the Federal Funds Effective Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Financial Officer” means the chief financial officer or, if there is no chief
financial officer, the principal accounting officer (or similarly designated
officer) of the Parent Borrower.
 
“Fitch” shall mean Fitch Investors Service, Inc.
 


 
12

--------------------------------------------------------------------------------

 


 
“Foreign Lender” means any Lender that (a) if the Borrower is a U.S. Person, is
organized under the laws of, or, for United States income tax purposes, is
treated as a resident of, any jurisdiction outside the United States of America
and (b) if the Borrower is not a U.S. Person, a Lender that is a resident or
organized under the law of a jurisdiction other than that in which the Borrower
is a resident for tax purposes.
 
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that (a) is not subject
to US law, (b) is maintained or contributed to by any Borrower or any Foreign
Subsidiary for the benefit of employees employed outside of the United States
and (c) is required under applicable law to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained by a
Governmental Authority.
 
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure of any Borrower or any Foreign Subsidiary to make or
accrue, as applicable, any contributions or payments, as required by applicable
law, on or before the due date for such contributions or payments, (c) the
receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Plan or to appoint a trustee to administer any such
Foreign Plan, or to the insolvency of any such Foreign Plan, or (d) the
incurrence of any liability of the Consolidated Entities under applicable law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein.
 
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any jurisdiction in the United States of America.
 
“Funded Debt” means, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.
 
“Funding Office” means the office of the Administrative Agent specified in
Section 10.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.
 
“GAAP” means generally accepted accounting principles in the United States of
America, applied in respect of all terms of an accounting or financial nature
used herein in accordance with Section 1.04.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising
 


 
13

--------------------------------------------------------------------------------

 


executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
“Granting Lender” has the meaning assigned to such term in Section 10.04(h).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantee Agreement” means each Guarantee delivered by the applicable Material
Domestic Subsidiary to the Administrative Agent whereby such Material Domestic
Subsidiary shall guarantee the obligations under the Loan Documents, which
Guarantee shall be substantially in the form of Exhibit C, as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
 
“Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent, (c)
the Issuing Bank, (d) each counterparty to a Hedging Agreement entered into with
one or more of the Loan Parties if such counterparty was a Lender (or an
affiliate of a Lender) at the time the Hedging Agreement was entered into and
(e) the successors and assigns of each of the foregoing.
 
“Guarantors” means the Subsidiaries that are or become parties to a Guarantee
Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreement” means any swap agreement (as defined in 11 U.S.C. §101) or
other interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.
 
“Hedging Obligations” means any Obligations of any Loan Party in respect of any
Hedging Agreement.
 


 
14

--------------------------------------------------------------------------------

 


 
“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Parent Borrower most recently ended, have gross
assets with a value in excess of 7.50% of the consolidated total assets of the
Consolidated Entities or revenues representing in excess of 10% of the total
revenues of the Consolidated Entities on a consolidated basis for the four
fiscal quarters ended as of such date and (b) taken together with all Immaterial
Subsidiaries as of the last day of the fiscal quarter of the Parent Borrower
most recently ended, did not have gross assets with a value in excess of 7.50%
of consolidated total assets of the Consolidated Entities or revenues
representing in excess of 10% of total revenues of the Consolidated Entities on
a consolidated basis for the four fiscal quarters ended as of such date.  Each
Immaterial Subsidiary shall be set forth in Schedule 3.01, and the Parent
Borrower shall update such Schedule from time to time after the Sixth Amendment
and Restatement Effective Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Parent Borrower may determine).
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Increased Amount Date” has the meaning assigned to such term in Section
2.24(a).
 
“Incremental Amount” means, at  any time, the excess, if any, of (a)
$350,000,000 over (b) the aggregate amount of all Incremental Term Loans made
plus all Incremental Revolving Commitments established prior to such time (but
after the Sixth Amendment and Restatement Effective Date ) pursuant to
Section 2.24(a).
 
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.
 
“Incremental Facility” means any facility established by the Lenders pursuant to
Section 2.24.
 
 “Incremental Facility Activation Notice” means a notice substantially in the
form of Exhibit F.
 
“Incremental Revolving Commitment” means the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to a
Borrower.
 
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
 
“Incremental Revolving Loans” means the Revolving Loans made by one or more
Lenders to a Borrower pursuant to Section 2.24.
 


 
15

--------------------------------------------------------------------------------

 


 
“Incremental Term Lender” means each Lender which holds an Incremental Term
Loan.
 
“Incremental Term Loans” means the term loans made by one or more Lenders to a
Borrower pursuant to Section 2.24.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (including installment obligations but excluding
accounts payable incurred in the ordinary course of business for which
collection proceedings have not been commenced), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person and all obligations of such
Person under Synthetic Leases, (h) all obligations, contingent or otherwise, of
such Person as an account party or applicant in respect of letters of credit and
letters of guaranty, (i) the net obligations of such Person in respect of
Hedging Agreements, (j) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances and (k) all obligations of such Person
arising with respect to Capital Stock that is mandatorily redeemable or
redeemable at the option of the holder of such Capital Stock.  In determining
the amount of Indebtedness of such Person of the type referred to in clause (e)
or (f) above, the amount thereof shall be equal to the lesser of (i) the amount
of the guarantee provided or the fair market value of collateral pledged (as
applicable) and (ii) the amount of the underlying Indebtedness of such other
Person so guaranteed or secured.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information Memorandum” means the Confidential Information Materials
dated  March 2015 relating to the Parent Borrower and the Transaction.
 
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA less the aggregate amount of Capital Expenditures of the Consolidated
Entities (excluding the principal amount of Indebtedness (other than any Loans)
incurred in connection with such expenditures) to (b) Consolidated Interest
Expense, in each case, for the period of four consecutive fiscal quarters of the
Consolidated Entities ended on or most recently ended as of such date (except as
provided in the definition of Consolidated Interest Expense).
 


 
16

--------------------------------------------------------------------------------

 


 
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurocurrency Loan with an Interest Period of one week or one, two or three
months, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of six months’ duration, that day three months after the first
day of such Interest Period and the last day of such Interest Period and
(c) with respect to any Swingline Loan, the Swingline Loan Maturity Date.
 
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period longer than one week that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate which results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for the applicable currency) which is less than the
relevant Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable currency)
which exceeds the relevant Impacted Interest Period, each as of approximately
11:00 a.m., London time, (or in the case of Yen, approximately 11:00 a.m. Tokyo
time) two Business Days prior to the commencement of the Impacted Interest
Period (or, with respect to Eurocurrency Borrowings in Sterling, on the first
day of such Interest Period).  When determining the rate for a period which is
less than the shortest period for which the Screen Rate is available, the Screen
Rate for purposes of clause (a) above shall be deemed to be the overnight rate
for dollars determined by the Administrative Agent from such service as the
Administrative Agent may reasonably select.
 
“investments” has the meaning set forth in Section 6.04.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Citizens
Bank, N.A., TD Bank, N.A., Wells Fargo Bank, National Association, with respect
to any Existing Letter of Credit issued by a Lender hereunder, such Lender, and
any such other Lender, or affiliate of a Lender, reasonably acceptable to the
Administrative Agent as may be appointed by the Parent Borrower from time to
time and which appointment is accepted by such Lender or Lender affiliate in its
sole discretion, each in its capacity as an issuer of Letters of
 


 
17

--------------------------------------------------------------------------------

 


 Credit hereunder, and any successors in such capacity as provided in
Section 2.08.  An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.  The term “Issuing Bank” or “the Issuing
Bank” shall mean, with respect to a Letter of Credit and any applicable related
provisions, the Issuing Bank that issued such applicable Letter of Credit.
 
“Japanese Borrower” means Charles River Laboratories Japan, Inc.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time.  The LC Exposure of any Lender at any time shall
be its USD Revolving Commitment Percentage of the total LC Exposure at such
time.
 
“Lenders” means Term Lenders and the Revolving Lenders.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Sub-Commitment” means, with respect to each Issuing Bank, the
amount set forth opposite such Issuing Bank’s name on Schedule 2.08(a).
 
“Leverage Ratio” means, on any date, the ratio of (a)(i) Consolidated
Indebtedness plus (ii) the aggregate outstanding attributed principal amount
under any Receivables Financing Program incurred in accordance with this
Agreement, as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Consolidated Entities ended on or most
recently ended as of such date.
 
“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
dollars or Sterling for any Interest Period, the London interbank offered rate
as administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) for the applicable currency
and period as appearing on pages LIBOR01 or LIBOR02 of the Reuters Screen (or on
any successor or substitute page on such screen, or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters, collectively with the Reuters screen rates set forth in
clauses (b) and (c) below, “Screen Rates” and each a “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, with respect to Eurocurrency
Borrowings in Sterling, on the first day of such Interest Period), (b) with
respect to any Eurocurrency Borrowing denominated in euros for any Interest
Period, the rate appearing on Reuters Screen EURIBOR01 (it being understood that
this rate is the euro interbank offered rate (known as the “EURIBOR Rate”)
sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial Markets Association (known as the “ACI”) (or, in each case,
any other person which takes over the administration of that rate)) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such
 


 
18

--------------------------------------------------------------------------------

 


Interest Period, as the rate for deposits in euro with a maturity comparable to
such Interest Period and (c) with respect to any Eurocurrency Borrowing
denominated in Yen for any Interest Period, the rate per annum appearing on the
TIBM Page under the caption “Average of 10 Banks” of Reuters (or on any
successor or substitute page on such screen, or on the appropriate page of such
other information service which publishes that rate from time to time in place
of Reuters) at approximately 11:00 a.m., Tokyo time, two Business Days prior to
the commencement of such Interest Period, as the rate for deposits in Yen with a
maturity comparable to such Interest Period; provided that in each case, if the
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.  In the absence of a period comparable to the
Interest Period being available as a Screen Rate, (an “Impacted Interest
Period”), then (provided there are Screen Rates for other Interest Periods for
the applicable currency) the LIBO Rate shall mean the Interpolated Screen Rate
as of approximately 11:00 a.m., London time (or in the case of Yen,
approximately 11:00 a.m. Tokyo time), two Business Days prior to the
commencement of such Interest Period (or, with respect to Eurocurrency
Borrowings in Sterling, on the first day of such Interest Period); provided that
if the Interpolated Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  All of the foregoing LIBO
Rate definition shall be subject to Section 2.17(a).
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means this Agreement and each Security Document, as each may be
amended, waived, modified or supplemented from time to time.
 
“Loan Parties” means the Borrowers and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Local Time” means (i) London time, in the case of any Loan denominated in euro
or Sterling, (ii) Tokyo time, in the case of any Loan denominated in Yen and
(iii) New York City time, in all other instances.
 
“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount the Term Loans or the
total Revolving Credit Exposures, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the total Revolving
Commitments).
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Consolidated
Entities taken as a whole, (b) the ability of any Loan Party to perform, or the
enforceability against any Loan Party of, any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.
 


 
19

--------------------------------------------------------------------------------

 


 
“Material Domestic Subsidiary” means a Domestic Subsidiary that is a Material
Subsidiary; provided that, for purposes of Sections 5.09(a)(i) and (ii), no
Receivables Subsidiary shall be deemed to be a Material Domestic Subsidiary.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Consolidated Entities in an aggregate principal amount exceeding
$25,000,000 in the aggregate.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Consolidated
Entity in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such
Consolidated Entity would be required to pay if such Hedging Agreement were
terminated at such time.
 
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
 
“Maturity Date” means the date that is the fifth anniversary of the Sixth
Amendment and Restatement Effective Date .
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Lender (which is a sublimit of the
Revolving Commitment of such Lender) to make Multicurrency Revolving Loans, as
such commitment may be (a) reduced from time to time pursuant to Section 2.11,
(b) increased from time to time pursuant to Section 2.24, or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The amount of each Lender’s Multicurrency Revolving
Commitment as of the Sixth Amendment and Restatement Effective Date is set forth
on Schedule 2.04, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency Revolving Commitment as of the date
of such Assignment and Assumption, as applicable.  The Dollar Equivalent of the
aggregate amount of the Lenders’ Multicurrency Revolving Commitments as of the
Sixth Amendment and Restatement Effective Date is $300,000,000.
 
“Multicurrency Revolving Commitment Percentage” means, with respect to any
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Lender’s Multicurrency Revolving Commitment;
provided that in the case of Section 2.25 when a Defaulting Lender shall exist,
“Multicurrency Revolving Commitment Percentage” shall mean the percentage of the
total Multicurrency Revolving Commitments (disregarding any Defaulting Lender’s
Multicurrency Revolving Commitment) represented by such Lender’s Multicurrency
Revolving Commitment.  If the Multicurrency Revolving Commitments have
terminated or expired, the Multicurrency Revolving Commitment Percentages shall
be determined based upon the Multicurrency Revolving Commitments most recently
in effect, giving effect to any assignments.
 
“Multicurrency Revolving Facility” means the Multicurrency Revolving Commitments
and the extensions of credit made thereunder.
 
“Multicurrency Revolving Lenders” means the Persons listed on Schedule 2.04
under the heading “Multicurrency Revolving Lenders”, any Incremental Revolving
Lender that
 


 
20

--------------------------------------------------------------------------------

 


becomes a Multicurrency Revolving Lender pursuant to Section 2.24 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
 
“Multicurrency Revolving Loan” means a revolving credit loan denominated in euro
or Sterling, including any Incremental Revolving Loan denominated in euro or
Sterling.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Cash Proceeds” means, in connection with any issuance or incurrence of
Indebtedness or Receivable Financing Program, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
 
“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) each payment required to be made
in respect of any Letter of Credit, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, (c) all other monetary
obligations, including fees (including fees and disbursements of counsel),
costs, expenses, guaranties and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
each Loan Party to the Administrative Agent or any Lender under this Agreement
and the other Loan Documents and (d) all monetary obligations of each Loan Party
under each Hedging Agreement entered into with any counterparty that was a
Lender (or an Affiliate of a Lender) at the time such Hedging Agreement was
entered into.  Notwithstanding the foregoing, the Obligations of any Guarantor
shall not include any Excluded Hedging Obligations of such Guarantor.
 
“Other Taxes” means any and all present or future recording, stamp, documentary
excise, transfer, sales, property or similar taxes, charges or levies imposed by
any Governmental Authority arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document including any interest, additions to tax or penalties
applicable thereto.
 
“Parent Borrower” means Charles River Laboratories International, Inc., a
corporation organized under the laws of Delaware.
 
“Participating Member State” means a member of the European Community that
adopts or has adopted the euro as its currency in accordance with legislation of
the European Community relating to Economic and Monetary Union Legislation.
 


 
21

--------------------------------------------------------------------------------

 


 
“PBGC” means the Pension Benefit Guaranty Corporation as defined in section 4002
of ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, if immediately after giving effect thereto: (a) such
acquisition is of the majority of the assets of, or Capital Stock in, a Person
or division or line of business or other business unit of a Person and relates
to the business conducted by the Consolidated Entities as of the date hereof or
in a business reasonably related thereto; (b) no Event of Default shall have
occurred and be continuing or would result therefrom; (c) all transactions
related thereto shall be consummated in accordance with applicable laws; (d) any
acquired or newly formed corporation, partnership or limited liability company
shall be a Subsidiary and all actions required to be taken, if any, with respect
to such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken or will be taken within the time periods specified therein; and (e) the
Consolidated Entities shall be in compliance, on a pro forma basis after giving
effect to such acquisition or formation, with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if such acquisition and related
financings or other transactions had occurred on the first day of the period for
testing such compliance and, if the consideration provided in connection with
such acquisition exceeds $40,000,000, then the Parent Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all financial information as required under Section 5.01(c) for
the Person or assets to be acquired.
 
“Permitted Additional Indebtedness” means senior unsecured or subordinated
Indebtedness, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption, mandatory prepayment or sinking fund obligation prior to
the Maturity Date in effect as at the time such Indebtedness is incurred (other
than as a result of a change of control and acceleration rights after an event
of default), (b) of which no Domestic Subsidiary of the Parent Borrower is a
guarantor that is not a Guarantor and (c) if on the date of the incurrence of
such Indebtedness, (i) no Event of Default shall have occurred and be continuing
or would result from the incurrence of such Indebtedness and (ii) the
Consolidated Entities are in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness with the covenants contained in
Sections 6.10 and 6.11 recomputed as at the last day of the most recently ended
fiscal quarter of the Consolidated Entities as if the incurrence of such
Indebtedness and the application of the proceeds thereof had occurred on the
first day of the period for testing such compliance; provided that a certificate
of the Financial Officer delivered to the Administrative Agent at least ten
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with the basis of
determination of pro forma covenant compliance referred to above, stating that
the Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).
 
“Permitted Encumbrances” means:
 


 
22

--------------------------------------------------------------------------------

 


 
(a)      Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;
 
(b)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that (i) are not overdue by more than 30 days or (ii) are
being contested in compliance with Section 5.04;
 
(c)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e)      judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII (and liens securing bonds or letters
of credit posted to bond any such judgment);
 
(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Consolidated Entity; and
 
(g)      with respect to each Mortgaged Property, the liens and other title
matters listed on Schedule B to the title policy covering such Mortgaged
Property or as is reasonably acceptable to the Administrative Agent;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any obligation imposed pursuant to Section 430(k) of
the Code or 303(k) of ERISA.
 
“Permitted Investments” means:
 
(a)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof);
 
(b)      investments in commercial paper;
 
(c)      investments in certificates of deposit, banker’s acceptances, time
deposits, and money market deposit accounts issued or offered by a bank with
total assets greater than $40 billion;
 
(d)      fully collateralized repurchase agreements with a term of not more than
one year for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 


 
23

--------------------------------------------------------------------------------

 


 
(e)      corporate obligations, bank obligations, Yankee bonds, medium-term
notes and deposit notes;
 
(f)      municipal bonds, notes and commercial paper (taxable or tax exempt);
 
(g)      variable rate demand notes, puttable bonds and asset backed securities;
 
(h)      mutual funds investing predominantly in the Permitted Investments
listed in subparagraphs (a) through (g) above;
 
(i)      mutual funds to the extent the investment is made to mirror the
liabilities in a deferred compensation plan of any Consolidated Entity; and
 
(j)      securities issued by any foreign government or any political
subdivision of any foreign government or any public instrumentality thereof in
the jurisdiction of domicile of a Foreign Subsidiary;
 
provided that:
 
(i) all Permitted Investments with an initial maturity of less than one year
(other than Permitted Investments referred to in clauses (a), (h) and (i) above)
shall bear a rating of at least A1 by S&P, P1 by Moody’s, F1 by Fitch or an
equivalent rating by another local rating agency of similar standing; and
 
(ii) all Permitted Investments with an initial maturity of one year or more
(other than Permitted Investments referred to in clauses (a), (h), and (i)
above) shall bear a rating of at least A by S&P, A2 by Moody’s, A by Fitch or
equivalent rating by another local rating agency of similar standing; and
 
(iii) all money market mutual funds shall bear a rating of at least AAAm by S&P,
Aaa by Moody’s, or AAAmmf by Fitch or of an equivalent credit rating from these
rating services or another local rating agency of similar standing; and
 
(iv) all Permitted Investments with no credit rating shall be of substantially
similar high credit quality;
 
provided further that any Permitted Investment listed in subparagraphs (a)
through (g) above with a Lender is not required to meet the ratings in
subparagraph (i) through (iv) above; provided further that at least 90% of the
all Permitted Investments at any time will have a maximum effective maturity of
two years or less.
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means a Domestic Plan or a Foreign Plan.
 
“Pledge Agreement” means each pledge agreement delivered by the Parent Borrower
or any applicable Material Domestic Subsidiary to the Administrative Agent,
whereby such Person shall grant to the Administrative Agent a first-priority
Lien on Indebtedness and
 


 
24

--------------------------------------------------------------------------------

 


Capital Stock held by such Person to secure the Obligations, which pledge
agreement shall be substantially in the form of Exhibit D, as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time or, in the case of any pledge agreement with respect to the pledge of any
Capital Stock of a first-tier Foreign Subsidiary which is directly owned by the
Parent Borrower or any Material Domestic Subsidiary, shall be in form and
substance reasonably satisfactory to the Administrative Agent and its local
counsel.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Qualified Keepwell Provider” means, in respect of any Hedging Obligation, each
applicable Loan Party that, at the time the relevant Guarantee (or grant of the
relevant security interest by, as applicable) becomes effective with respect to
such Hedging Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Hedging
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualifying Material Acquisition” means any Additional Acquisition, or the last
to occur of a series of two Additional Acquisitions consummated within a period
of six consecutive months, if the aggregate amount of consideration for such
Additional Acquisition (or if applicable, Additional Acquisitions) is in the
aggregate at least $250,000,000 and the Parent Borrower has designated such
transaction as a “Qualifying Material Acquisition” by written notice (a “QMA
Notice”) to the U.S. Administrative Agent; provided that such QMA Notice shall
be irrevocable and, subject to Section 6.04(e), the applicable QMA Notice Date
must occur on or prior to the date that is 90 days after the consummation of
such Additional Acquisition (or, if applicable, second Additional Acquisition)
(such date of consummation, the “Consummation Date”).
 
“QMA Notice” has the meaning set forth in the definition of “Qualifying Material
Acquisition”.
 
“QMA Notice Date” means, with respect to any QMA Notice, the date on which such
QMA Notice is delivered to the U.S. Administrative Agent.
 
 “Receivables Financing Program” means a program under which any of the
Consolidated Entities sell, transfer, encumber or otherwise dispose of accounts
receivable and/or related ancillary rights or assets, or interests therein,
without recourse (except for customary representations and customary non-credit
dilution provisions) other than with respect to such Consolidated Entity’s
retained interest in such accounts receivable and/or related ancillary rights or
assets or interests therein, such program to have terms and conditions
reasonably acceptable to the Administrative Agent; provided that the aggregate
outstanding attributed principal amount under such program shall not exceed
$125,000,000 at any time.
 


 
25

--------------------------------------------------------------------------------

 


 
“Receivables Subsidiary” means any single purpose, bankruptcy remote entity
formed and operating solely in connection with a Receivables Financing Program
permitted under this Agreement.
 
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Consolidated Entity in an amount in excess of $20,000,000.
 
“Reference Bank Rate” means the arithmetic mean of the Submitted Reference Bank
Rates (rounded upward to four decimal places).
 
“Reference Banks” means such banks as may be appointed by the Administrative
Agent, and that accept such appointment, in consultation with the Borrower.
 
“Register” has the meaning set forth in Section 10.04(c).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the date on which the conditions specified in Section 4.01 are satisfied (or
waived in accordance with Section 10.02), the Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the total Revolving
Credit Exposures.
 
“Revolving Commitment Period” means, with respect to a Revolving Facility, the
period from and including the Sixth Amendment and Restatement Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments under such Revolving Facility.
 
 “Revolving Commitments” means the USD Revolving Commitment, the Multicurrency
Revolving Commitment and the Yen Revolving Commitment, it being understood that
with respect to each Revolving Lender with a USD Revolving Commitment, a
Multicurrency Revolving Commitment and a Yen Revolving Commitment, (a) the
amount of
 


 
26

--------------------------------------------------------------------------------

 


such Lender’s total Revolving Commitment is equal to such Lender’s USD Revolving
Commitment, (b) the amount of such Lender’s Multicurrency Revolving Commitment
is a sublimit within such Lender’s total Revolving Commitment and (c) the amount
of such Lender’s Yen Revolving Commitment is a sublimit within such Lender’s
total Multicurrency Revolving Commitment.
 
“Revolving Commitment Percentage” means, with respect to any Revolving Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.25 when a
Defaulting Lender shall exist, “Revolving Commitment Percentage” shall mean the
percentage of the total USD Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Revolving Commitment Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount at such time of such Lender’s (a) USD
Revolving Credit Exposure, (b) Multicurrency Revolving Loans and (c) Yen
Revolving Loans.
 
“Revolving Facility” means each of the USD Revolving Facility, the Multicurrency
Revolving Facility and the Yen Revolving Facility.
 
“Revolving Lenders” means the USD Revolving Lenders, the Multicurrency Revolving
Lenders and the Yen Revolving Lenders.
 
“Revolving Loans” means the USD Revolving Loans, the Multicurrency Revolving
Loans and the Yen Revolving Loans.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Sanctioned Countries” has the meaning assigned to such term in Section 3.07(b).
 
“SEC” means  the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
“Security Agreement” means each security agreement delivered by the Parent
Borrower or any applicable Material Domestic Subsidiary, whereby such Person
shall grant to the Administrative Agent a first-priority Lien on its personal
property to secure the Obligations, which security agreement shall be
substantially in the form of Exhibit E, as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.
 
“Security Documents” means each Guarantee Agreement, each Security Agreement,
each Pledge Agreement and each other security agreement, document and instrument
from time to time executed and delivered to the Administrative Agent, pursuant
to the terms of the Loan Documents.
 
“Sixth Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 10.02).
 


 
27

--------------------------------------------------------------------------------

 


 
“SPC” has the meaning assigned to such term in Section 10.04(h).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority with jurisdiction over the
Administrative Agent or any Lender (including any branch, affiliate or other
funding office thereof making or holding a Loan) for any category of liabilities
which includes deposits by reference to which the Adjusted LIBO Rate in respect
of any Borrowing is determined.  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Sterling” and “£” shall mean the lawful currency of the United Kingdom.
 
“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Banks on or about the applicable quotation time on
the applicable quotation day for Loans in the applicable currency and the
applicable Interest Period as the rate at which such Reference Bank could borrow
funds in the relevant London interbank market in such applicable currency and
for the relevant period, were it to do so by asking for and then accepting
interbank offers in reasonable market size in that currency and for that period;
provided that upon supplying such Submitted Reference Bank Rate to the
Administrative Agent, such Reference Bank shall certify that it has not
submitted or shared such Submitted Reference Bank Rate with any individual who
is formally designated as being involved in the ICE LIBOR (or other applicable
eurocurrency rate for the applicable currency) submission process.
 


“Subrogation Rights” has the meaning assigned to such term in Article IX.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, trust, association or other
entity (a) of which securities or other ownership or participation interests
representing more than 50% of the equity or participation interests or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Parent Borrower and any subsidiary of
the Parent Borrower created or acquired by the Parent Borrower after the date
hereof.
 


 
28

--------------------------------------------------------------------------------

 


 
“Subsidiary Borrowers’ Obligations” means the Obligations of the Subsidiary
Borrowers.
 
“Subsidiary Borrowers” means Charles River UK Limited, the Japanese Borrower,
Charles River Laboratories Luxembourg S.a.r.l and Charles River Nederland B.V.
 
“Super-Majority Facility Lenders” means, with respect to any Facility, the
holders of more than 66-2/3 % of the (i) aggregate unpaid principal amount of
the Term Loans or (ii) aggregate unpaid principal amount of the total Revolving
Credit Exposures, as the case may be, outstanding under such Facility (or, in
the case of the Revolving Facility, prior to any termination of the Revolving
Commitments, the holders of more than 66-2/3% of the total Revolving
Commitments).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its USD Revolving Commitment Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.07.
 
“Swingline Loan Maturity Date” means the maturity date requested by the Parent
Borrower in connection with a Swingline Loan (which date shall in no event be
later than the earlier of (a) 30 days after the date of such Borrowing thereof
and (b) the Maturity Date).
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“TARGET” means the Trans-European Automated Real-time Gross settlement Express
Transfer system.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make a Term Loan on the Sixth Amendment and Restatement
Effective Date in an amount not to exceed the amount set forth under the heading
“Term Commitment” opposite such Lender’s name on Schedule 2.01.  The aggregate
amount of the Lenders’ Term Commitments as of the Sixth Amendment and
Restatement Effective Date is $400,000,000.
 
“Term Facility” means the Term Commitments and the Term Loans made thereunder.
 


 
29

--------------------------------------------------------------------------------

 


 
“Term Lenders” means the Persons listed on Schedule 2.01 with a Term Commitment
and any other Person that shall have become Term Lender pursuant to (i) an
Assignment and Assumption or (ii) Section 2.24; in each case, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Term Loans” means (i) a term loan denominated in dollars and made by a Lender
to the Parent Borrower on the Sixth Amendment and Restatement Effective Date
pursuant to Section 2.01(a) or (ii) an Incremental Term Loan.
 
“Term Percentage” means, with respect to any Term Lender, the percentage of the
aggregate principal amount of the then outstanding Term Loans represented by the
aggregate principal amount of such Term Lender’s then outstanding Term Loans.
 
“Transactions” means the execution, delivery and performance by each of the Loan
Parties of each of the Loan Documents to which it is a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
 
“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.
 
“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Administrative Agent” has the meaning assigned to such term in the
definition of “Administrative Agent”.
 
“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.
 
“USD Revolving Commitment” means, with respect to each USD Revolving Lender, the
commitment of such Lender to make USD  Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s USD
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.11, (b) increased from time to time pursuant
to Section 2.24 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  The amount of each
Lender’s USD Revolving Commitment as of the Sixth Amendment and Restatement
Effective Date is set forth on Schedule 2.04, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its USD Revolving
Commitment as of the date of such Assignment and Assumption, as applicable.  The
aggregate amount of the Lenders’ USD
 


 
30

--------------------------------------------------------------------------------

 


Revolving Commitments as of the Sixth Amendment and Restatement Effective Date
is $900,000,000.
 
“USD Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total USD Revolving Commitments represented by
such Lender’s USD Revolving Commitment; provided that in the case of Section
2.25 when a Defaulting Lender shall exist, “USD Revolving Commitment Percentage”
shall mean the percentage of the total USD Revolving Commitments (disregarding
any Defaulting Lender’s USD Revolving Commitment) represented by such Lender’s
USD Revolving Commitment.  If the USD Revolving Commitments have terminated or
expired, the USD Revolving Commitment Percentages shall be determined based upon
the USD Revolving Commitments most recently in effect, giving effect to any
assignments.
 
“USD Revolving Credit Exposure” means, with respect to any USD Revolving Lender
at any time, the sum of the outstanding principal amount of such Lender’s USD
Revolving Loans and its LC Exposure and Swingline Exposure at such time.
 
“USD Revolving Facility” means the USD  Revolving Commitments and the extensions
of credit made thereunder.
 
“USD Revolving Lenders” means the Persons listed on Schedule 2.04 under the
heading “USD Revolving Lenders”, any Incremental Revolving Lender that becomes a
USD Revolving Lender pursuant to Section 2.24 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“USD Revolving Loan” means a revolving credit loan denominated in dollars,
including any Incremental Revolving Loan denominated in dollars).
 
“Wholly-Owned Guarantor” means a Guarantor that is a Wholly-Owned Subsidiary.
 
“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower and/or one or
more other Wholly-Owned Subsidiaries.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yen” and “¥” refer to the lawful currency of Japan.
 
“Yen Revolving Commitment” means, with respect to each Yen Revolving Lender, the
commitment of such Lender (which is a sublimit of the Multicurrency Revolving
Commitment of such Lender) to make Yen Revolving Loans, as such commitment may
be (a) reduced from time to time pursuant to Section 2.11, (b) increased from
time to time pursuant to Section 2.24, or (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Lender’s Yen Revolving Commitment as
 


 
31

--------------------------------------------------------------------------------

 


of the Sixth Amendment and Restatement Effective Date is set forth on Schedule
2.04, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Yen Revolving Commitment as of the date of such Assignment and
Assumption, as applicable.  The Dollar Equivalent of the aggregate amount of the
Lenders’ Yen Revolving Commitments as of the Sixth Amendment and Restatement
Effective Date is $30,000,000.
 
“Yen Revolving Commitment Percentage” means, with respect to any Revolving
Lender, the percentage of the total Yen Revolving Commitments represented by
such Lender’s Yen Revolving Commitment; provided that in the case of Section
2.25 when a Defaulting Lender shall exist, “Yen Revolving Commitment Percentage”
shall mean the percentage of the total Yen Revolving Commitments (disregarding
any Defaulting Lender’s Yen Revolving Commitment) represented by such Lender’s
Yen Revolving Commitment.  If the Yen Revolving Commitments have terminated or
expired, the Yen Revolving Commitment Percentages shall be determined based upon
the Yen Commitments most recently in effect, giving effect to any assignments.
 
“Yen Revolving Facility” means the Yen Revolving Commitments and the extensions
of credit made thereunder.
 
“Yen Revolving Lenders” means (a) the Persons listed on Schedule 2.04 under the
heading “Yen Revolving Lenders”, (b) any Incremental Revolving Lender that
becomes a Yen Revolving Lender pursuant to Section 2.24 and (c) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.  The Yen Revolving Lenders set forth in clauses (a)
and (b) above (and clause (c) to the extent that such Person assumes obligations
to extend any additional Loan under the Yen Revolving Commitment (including any
Loan to refinance of any existing Loan under the Yen Revolving Commitment)),
shall have a license required to engage in the business of lending money in
Japan.


“Yen Revolving Loan” means a revolving credit loan denominated in Yen, including
any Incremental Revolving Loan denominated in Yen.
 
SECTION 1.02.           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”) or by Revolving Facility (e.g., a “USD
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”) or by Revolving
Facility (e.g., a “USD Borrowing”).
 
SECTION 1.03.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context
 


 
32

--------------------------------------------------------------------------------

 


requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  For the avoidance of
doubt, with respect to a Person, the term “Affiliate” includes any other Person
that becomes an “Affiliate” of such Person after the date hereof.
 
SECTION 1.04.          Accounting Terms; GAAP
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, (i) notwithstanding anything to the contrary
herein, all accounting or financial terms used herein shall be construed, and
all financial computations pursuant hereto shall be made, without giving effect
to (a) any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or Subsidiary at “fair value”, as defined therein
and (b) any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and (ii) if the Parent Borrower notifies
the Administrative Agent that the Parent Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Parent Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to any change to GAAP occurring after
the date hereof as a result of the adoption of any proposals set forth in the
Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the date hereof.
 


 
33

--------------------------------------------------------------------------------

 




 
ARTICLE II
 
The Credits
 
SECTION 2.01.           Term Commitments.  (a) Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a Term
Loan to the Parent Borrower on the Sixth Amendment and Restatement Effective
Date in an amount not to exceed the amount of the Term Commitment of such
Lender.
 
(b)  The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Parent Borrower and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.16.
 
SECTION 2.02.          Procedure for Term Loan Borrowings.  To borrow Term Loans
on the Sixth Amendment and Restatement Effective Date, the Parent Borrower shall
give the Administrative Agent irrevocable notice (which notice must be received
by (a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local
Time, three Business Days prior to the applicable date or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
prior to the applicable date) requesting that the Term Lenders make the Term
Loans on the Sixth Amendment and Restatement Effective Date, and specifying the
amount to be borrowed and, except in the case of ABR Borrowing of Term Loans,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term Interest Period.  Upon receipt of
such Borrowing Request the Administrative Agent shall promptly notify each
applicable Term Lender thereof.  Not later than 10:00 a.m., New York City time
on the Sixth Amendment and Restatement Effective Date, each Term Lender shall
make available to the Administrative Agent at the applicable Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender.  The Administrative Agent shall credit the account of the
applicable Borrower on the books of such office of the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by the
Term Lenders in immediately available funds.
 
SECTION 2.03.          Repayment of Term Loans.  Each Term Loan of each Term
Lender shall mature in 20 consecutive quarterly installments, each of which
shall be in an amount equal to the product of such Lender’s Term Percentage, as
applicable, multiplied by (i) the Amortization Percentage set forth below
opposite such installment and (ii) the initial principal amount of the Term
Loans borrowed on the Sixth Amendment and Restatement Effective Date.
 


 
34

--------------------------------------------------------------------------------

 




 
Installment
 
Amortization Percentage
     
September 30, 2015
 
1.25%
December 31, 2015
 
1.25%
     
March 31, 2016
 
1.25%
June 30, 2016
 
1.25%
September 30, 2016
 
1.25%
December 31, 2016
 
1.25%
     
March 31, 2017
 
1.25%
June 30, 2017
 
1.25%
September 30, 2017
 
1.875%
December 31, 2017
 
1.875%
     
March 31, 2018
 
1.875%
June 30, 2018
 
1.875%
September 30, 2018
 
2.5%
December 31, 2018
 
2.5%
     
March 31, 2019
 
2.5%
June 30, 2019
 
2.5%
September 30, 2019
 
5.00%
December 31, 2019
 
5.00%
     
March 31, 2020
 
5.00%
Maturity Date
 
57.50%
     

SECTION 2.04.          Revolving Commitments.  (a)  Subject to the terms and
conditions set forth herein, each USD Revolving Lender agrees to make USD
Revolving Loans to the Parent Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment or (ii) the total Revolving Credit Exposure exceeding the
total Revolving Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Parent Borrower may borrow, prepay
and reborrow USD Revolving Loans.
 
(b)      Subject to the terms and conditions set forth herein, each
Multicurrency Revolving Lender agrees to make Multicurrency Revolving Loans to
the Parent Borrower and/or the Subsidiary Borrowers (other than the Japanese
Borrower) from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which (i) does not exceed
such Lender’s Multicurrency Revolving Commitment, (ii) will not result in such
Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment and (iii) will not result in the total Revolving Credit
Exposure exceeding the total Revolving Commitment.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Parent Borrower
and/or the Subsidiary Borrowers may borrow, prepay and reborrow Multicurrency
Revolving Loans.
 


 
35

--------------------------------------------------------------------------------

 


 
(c)      Subject to the terms and conditions set forth herein, each Yen
Revolving Lender agrees to make Yen Revolving Loans to the Japanese Borrower
from time to time during the Revolving Commitment Period in an aggregate
principal amount at any one time outstanding which (i) does not exceed such
Lender’s Yen Revolving Commitment, (ii) does not exceed such Lender’s
Multicurrency Revolving Commitment, (iii) will not result in such Lender’s
Revolving Credit Exposure exceeding the amount of such Lender’s Revolving
Commitment and (iv) will not result in the total Revolving Credit Exposure
exceeding the total Revolving Commitment.  Within the foregoing limits and
subject to the terms and conditions set forth herein, only the Japanese Borrower
may borrow, prepay and reborrow Yen Revolving Loans.
 
SECTION 2.05.           Revolving Loans and Borrowings.  ii)  Each Revolving
Loan under any Revolving Facility shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Revolving Commitments under such Revolving Facility.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments of the Lenders under each Revolving Facility are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)      Subject to Section 2.17, (i) each USD Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Parent Borrower may
request in accordance herewith and (ii) each Multicurrency Revolving Borrowing
and Yen Revolving Borrowing shall be comprised entirely of Eurocurrency Loans as
the applicable Borrower may request in accordance herewith.  Each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
 
(c)      At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is not less than
(i) $1,000,000 and an integral multiple of $100,000 in excess thereof in the
case of Borrowings denominated in dollars, (ii) €1,000,000 and an integral
multiple of €100,000 in excess thereof in the case of Borrowings denominated in
euros, (iii) £1,000,000 and an integral multiple of £100,000 in excess thereof
in the case of Borrowings denominated in Sterling and (iv) ¥100,000,000 and an
integral multiple of ¥10,000,000 in excess thereof in the case of Borrowings
denominated in Yen.  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is not less than $500,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Revolving Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e).  Each Swingline Borrowing shall be in an amount that is not
less than $100,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than an aggregate total of (i) ten dollar, euro, Sterling or Yen Eurocurrency
Borrowings or (ii) three Swingline Borrowings.
 
(d)      Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 


 
36

--------------------------------------------------------------------------------

 


 
SECTION 2.06.           Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the applicable Borrower shall notify the Administrative
Agent of such request by telephone (or in the case of a Borrowing denominated in
euro, Sterling or Yen, in writing) (a) in the case of a Eurocurrency Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before (or in the
case of a Borrowing denominated in Yen, not later than 11:00 a.m. Local Time,
four Business Days before) the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing.  Each such Borrowing Request
shall be irrevocable and in the case of telephonic notice shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.05:
 
(i)         the aggregate amount of the requested Borrowing;
 
(ii)        the Revolving Facility under which the Borrowing is to be made:
 
(iii)       the date of such Borrowing, which shall be a Business Day;
 
(iv)       in the case of a USD Borrowing, whether such Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing;
 
(v)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(vi)      the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.09.
 
If no election as to the Type of any USD Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
Revolving Lender of the details thereof and of the amount of such Revolving
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.07.          Swingline Loans.  iii)  Subject to the terms and
conditions set forth herein, the Swingline Lender may, in such Swingline
Lender’s discretion, make Swingline Loans in dollars to the Parent Borrower from
time to time during the Revolving Commitment Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $10,000,000, (ii) any
Lender’s Revolving Credit Exposure exceeding the amount of such Lender’s
Revolving Commitment or (iii) the total Revolving Credit Exposures exceeding the
total Revolving Commitments; provided that no Swingline Loan shall be made or
requested to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Parent
Borrower may borrow, prepay and reborrow Swingline Loans.
 


 
37

--------------------------------------------------------------------------------

 


 
(b)      To request a Swingline Loan, the Parent Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Parent Borrower.  If the Swingline Lender
determines that it shall make such Swingline Loan, the Swingline Lender shall
make each Swingline Loan available to the Parent Borrower by means of a credit
to the general deposit account of the Parent Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
 
(c)      The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the USD Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which USD Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each USD Revolving Lender, specifying in such notice
such Lender’s USD Revolving Commitment Percentage of such Swingline Loan or
Loans.  Each USD Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s USD Revolving Commitment
Percentage of such Swingline Loan or Loans.  Each USD Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each USD Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.09 with respect to Loans made by
such Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the USD Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the USD
Revolving Lenders.  The Administrative Agent shall notify the Parent Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Parent Borrower (or other party on behalf of the
Parent Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the USD Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Parent Borrower of any default in the payment thereof.
 
SECTION 2.08.          Letters of Credit.  (a)  General.  Subject to the terms
and conditions set forth herein, the Parent Borrower may request the issuance of
Letters of Credit denominated in
 


 
38

--------------------------------------------------------------------------------

 


dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Commitment Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Parent Borrower to, or entered into by the Parent Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
(b)      Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Parent Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Parent
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Parent
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed $40,000,000, (ii) unless waived by the applicable Issuing Bank
in its sole discretion, the LC Exposure of each Issuing Bank shall not exceed
such Issuing Bank’s Letter of Credit Sub-Commitment, (iii) any Lender’s
Revolving Credit Exposure exceeding the amount of such Lender’s Revolving
Commitment and (iv) the total Revolving Credit Exposures shall not exceed the
total USD Revolving Commitments.
 
(c)      Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date not later than one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.
 
(d)      Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the USD Revolving Lenders, the Issuing
Bank hereby grants to each USD Revolving Lender, and each USD Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s USD Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each USD Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s USD Revolving Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Parent Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Parent Borrower for any
reason.  Each USD Revolving Lender acknowledges
 


 
39

--------------------------------------------------------------------------------

 


and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
 
(e)      Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Parent Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Parent Borrower shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by the Parent Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Parent Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Parent Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.06 or 2.07 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Parent Borrower
fails to make such payment when due, the Administrative Agent shall notify each
USD Revolving Lender of the applicable LC Disbursement, the payment then due
from the Parent Borrower in respect thereof and such Lender’s USD Revolving
Commitment Percentage thereof.  Promptly following receipt of such notice, each
USD Revolving Lender shall pay to the Administrative Agent its USD Revolving
Commitment Percentage of the payment then due from the Parent Borrower, in the
same manner as provided in Section 2.09 with respect to Loans made by such
Lender (and Section 2.09 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Parent
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Parent Borrower of its obligation to reimburse such LC Disbursement.
 
(f)      Obligations Absolute.  The Parent Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
 


 
40

--------------------------------------------------------------------------------

 


whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Parent Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing (including the
first sentence of this paragraph (f)) shall not be construed to excuse the
Issuing Bank from liability to the Parent Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Parent Borrower to the extent permitted by applicable law)
suffered by the Parent Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)      Disbursement Procedures.  The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Parent Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Parent Borrower of its
obligation to reimburse the Issuing Bank and the USD Revolving Lenders with
respect to any such LC Disbursement.
 
(h)      Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Parent Borrower shall reimburse such LC Disbursement in full on
the date repayment of such LC Disbursement is due in accordance with Section
2.08(e), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is due to but excluding the date that
the Parent Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Loans.  Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.
 


 
41

--------------------------------------------------------------------------------

 


 
(i)      Replacement of the Issuing Bank.  The Issuing Bank may be replaced at
any time by written agreement among the Parent Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the USD Revolving Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Parent Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.15(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
 
(j)      Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Parent Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Parent Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the USD Revolving Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Parent Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations with respect to
Letters of Credit under this Agreement.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Parent Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Parent Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Parent Borrower under this Agreement.  If the
Parent Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid), together with any interest amount thereon, shall be
returned to the Parent Borrower within three Business Days after all Events of
Default have been cured or waived.
 
(k)      Transition of Existing Letters of Credit.
 


 
42

--------------------------------------------------------------------------------

 


 
(i)           Upon the Sixth Amendment and Restatement Effective Date, all
Existing Letters of Credit shall be deemed to have ceased to be outstanding
under the Existing Credit Agreement and shall be deemed instead to have been
issued under this Agreement on the Sixth Amendment and Restatement Effective
Date and to be outstanding under this Agreement.
 
(ii)           The Parent Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and the Lenders that Schedule 2.08(b) to this Agreement
sets forth a true and complete listing of all Existing Letters of Credit.
 
SECTION 2.09.          Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time (or in the case of Yen
denominated Borrowings, 11:00 a.m. Local Time), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.07.  The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent or as otherwise designated by the applicable Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.08(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
 
(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the lesser of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of such Borrower, the interest rate applicable to the relevant
Borrowing.  If any such amount required to be paid by any Lender is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such Lender receives notice from the Administrative Agent,
the Administrative Agent shall be entitled to recover from such Lender, on
demand, such amount with interest thereon calculated from such due date at the
rate set forth in the preceding sentence plus 3%.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.10.          Interest Elections.  (a)  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, (1) the applicable Borrower may elect to
continue any Eurocurrency Borrowing by electing successive
 


 
43

--------------------------------------------------------------------------------

 


Interest Periods therefore and (ii) the Parent Borrower may elect to convert any
Borrowing denominated in dollars to a different Type, all as provided in this
Section.  The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b)      To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by the time and in the
manner that a Borrowing Request would be required under Section 2.02 or 2.06, as
the case may be, if such Borrower were requesting a Borrowing of the Type and
currency resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and in the
case of telephonic notice shall be confirmed promptly by hand delivery or
telecopy to the applicable Administrative Agent of a written Interest Election
Request in a form approved by the applicable Administrative Agent and signed by
the applicable Borrower.
 
(c)      Each telephonic and written Interest Election Request shall specify the
following information (and in the case of Revolving Borrowings, in compliance
with Section 2.05):
 
(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)       in the case of a Revolving Borrowing denominated in dollars, whether
the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
and
 
(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)      If the Parent Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in dollars prior to
the end of the Interest
 


 
44

--------------------------------------------------------------------------------

 


Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Borrowing denominated in euro prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period the applicable
Borrower shall be deemed to have elected to continue such Borrowing with an
Interest Period of one month’s duration.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) each Eurocurrency Borrowing denominated in euro
shall be due and payable on the last day of the Interest Period applicable
thereto.
 
SECTION 2.11.           Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.  Unless previously terminated, the Term Commitments shall terminate upon
the making of the Term Loans on the Sixth Amendment and Restatement Effective
Date.
 
(b)      The Parent Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments under any Revolving Facility; provided that
(i) each reduction of the Revolving Commitments under any Revolving Facility
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000 and (ii) the Parent Borrower shall not terminate or reduce the
Revolving Commitments under a Revolving Facility if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.13,  (i) the
Multicurrency Revolving Loans of any Lender exceed such Lender’s Multicurrency
Revolving Commitment, (ii) the Yen Revolving Loans of any Lender exceed such
Lender’s Yen Revolving Commitment, (iii) the  Revolving Credit Exposure of any
Lender exceeds the amount of such Lender’s USD Revolving Commitment, (iv) the
total Revolving Credit Exposures would exceed the total USD Revolving
Commitments, (v) the total Multicurrency Revolving Loans would exceed the
Multicurrency Revolving Commitments or (v) the total Yen Revolving Loans would
exceed the Yen Revolving Commitments.
 
(c)      The Parent Borrower shall notify the Administrative Agent (which in the
case of a Commitment denominated in Yen, shall be both the U.S. Administrative
Agent and the Administrative Agent) of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
written notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Parent Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of
Commitments delivered by the Parent Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Parent Borrower (by notice to the applicable
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of Commitments shall
be permanent.  Each reduction
 


 
45

--------------------------------------------------------------------------------

 


of any Commitments shall be made ratably among the Lenders in accordance with
their respective applicable Commitments.
 
SECTION 2.12.          Repayment of Revolving Loans; Evidence of
Debt.  (a)  Each Borrower hereby unconditionally promises to pay on the Maturity
Date to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan made to such Borrower.  The Parent
Borrower hereby unconditionally promises to pay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Swingline Loan Maturity
Date; provided that on each date that a USD Revolving Borrowing is made, the
Parent Borrower shall repay all Swingline Loans then outstanding.
 
(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)      The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
 
SECTION 2.13.          Optional Prepayments.  (a)  Subject to Section 2.19, each
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
 
(b)      The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before (or, in the case of a Borrowing denominated in Yen,
11:00 a.m Local Time four Business Days before) the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.11, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.11.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall
 


 
46

--------------------------------------------------------------------------------

 


advise the Revolving Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.05.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.16.
 
SECTION 2.14.          Mandatory Prepayments.  (a)   If any Indebtedness shall
be issued or incurred by any Consolidated Entity (other than as permitted under
Section 6.01), an amount equal to 100% of the Net Cash Proceeds shall be applied
on the date of such issuance or incurrence toward the prepayment of the Term
Loans ratably in accordance with the respective outstanding principal amounts
thereof and as otherwise set forth in Section 2.14(c); provided that no
prepayment shall be required to be made pursuant to this subsection (a) if the
Leverage Ratio on the last the day of the fiscal quarter most recently ended is
3.00 to 1.00 or less.
 
(b)      If on any date any Consolidated Entity shall receive Net Cash Proceeds
in connection with any Receivables Financing Program then such Net Cash Proceeds
shall be applied on such date toward the prepayment of the Term Loans ratably in
accordance with the respective outstanding principal amounts thereof and as
otherwise set forth in Section 2.14(c).
 
(c)      Amounts to be applied in connection with prepayments made pursuant to
this Section 2.14 shall (i) be applied to the remaining installments thereof as
directed by the Parent Borrower and in accordance with Section 2.21(b) and (ii)
be reduced (but not below zero) to the extent of prepayments of the Term Loans
prepaid pursuant to Section 2.13 at any time during the twelve month period
ending on the date such prepayment would otherwise be required under this
Section 2.14.  Prepayments shall be made, first, to ABR Loans and, second, to
Eurocurrency Loans and in each case, together with accrued interest to the date
of such prepayment on the amount prepaid and the principal amount of Term Loans
and accrued interest thereon to be paid by the applicable Borrower pursuant to
any such prepayment shall not exceed in the aggregate the applicable portion of
Net Cash Proceeds with respect to such prepayment.
 
SECTION 2.15.          Fees.  (a)  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Sixth Amendment and Restatement Effective Date to but excluding the date on
which such Revolving Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days, and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of this Section 2.15(a), the unused
amount of the Revolving Commitment of any Revolving Lender shall be deemed to be
the excess of (i) the aggregate Revolving Commitment of such Lender over (ii)
the aggregate Revolving Credit Exposure of such Lender (exclusive of Swingline
Exposure).
 
(b)      The Parent Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Loans on
 


 
47

--------------------------------------------------------------------------------

 


the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Sixth Amendment and Restatement Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate or rates
per annum separately agreed upon between the Parent Borrower and the Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Sixth Amendment and Restatement Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, administration, amendment,
payment, negotiation, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Sixth Amendment and Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c)      The Parent Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Parent Borrower and the Administrative Agent.
 
(d)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.16.           Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)      The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
(c)      Notwithstanding the foregoing, immediately upon the occurrence of an
Event of Default under Article VII(a), (b), (h) or (i), and in all other cases
at the option of the Required Lenders which may be exercised following the
occurrence of any other Event of Default, the Loans (and, to the extent
permitted by law, overdue interest, fees and other amounts) shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section and (ii) in the case of
overdue interest, fees and other amounts, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 


 
48

--------------------------------------------------------------------------------

 


 
(d)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Commitment Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)      All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and interest
computed with respect to Borrowings denominated in Sterling shall each be
computed on the basis of a year of 365 days (or, except with respect to Sterling
Borrowings, 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.17.           Market Disruption; Inability to Determine Interest Rate.
 
(a)      If at the time that the Administrative Agent shall seek to determine
the Screen Rate on the applicable quotation date for any Interest Period for a
Eurocurrency Borrowing, the Screen Rate shall not be available for such Interest
Period for any reason and the Administrative Agent shall determine that it is
not possible to determine the Interpolated Screen Rate (which conclusion shall
be conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if, within two Business Days of the request therefor, less than two
Reference Banks shall supply a Submitted Reference Bank Rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, the Administrative Agent shall be deemed to have
determined that adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Eurocurrency Borrowing and Section 2.17(b)(i) shall apply.
 
(b)      If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(i)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(ii)           the Administrative Agent is advised by the Majority Facility
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of
 


 
49

--------------------------------------------------------------------------------

 


making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Parent Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing shall be ineffective and (ii) (A) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in dollars, such Borrowing shall be made as
an ABR Borrowing and (B) no new Eurocurrency Borrowings denominated in euro,
Sterling or Yen shall be permitted; provided that continuations of Eurocurrency
Borrowings denominated in euro, Sterling or Yen shall be permitted using an
Adjusted LIBO Rate or LIBO Rate, as applicable, reasonably determined by the
Administrative Agent.
 
SECTION 2.18.          Increased Costs.  (a)  If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, liquidity, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii)         impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; or
 
(iii)       subject any Lender or any Issuing Bank to any tax on its capital (or
any similar tax) with respect to this Agreement, any Letter of Credit or any
Loan made by it (except for Indemnified Taxes and Other Taxes covered by Section
2.20 and changes in the rate of tax on the overall net income or profits of such
Lender or Issuing Bank);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction
suffered.  Nothing in this Section 2.18(a) shall override the provisions of
Section 2.20.
 
(b)      If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s
 


 
50

--------------------------------------------------------------------------------

 


or the Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Bank’s policies and
the policies of such Lender’s or the Issuing Bank’s holding company with respect
to capital or liquidity adequacy), then from time to time the applicable
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c)      A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Parent Borrower and shall be conclusive
absent manifest error.  The applicable Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)      Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Parent Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.19.          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow any
Eurocurrency Loan, continue as a Eurocurrency Loan or prepay any Eurocurrency
Revolving Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.13(b) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Parent Borrower pursuant to Section 2.22, then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Parent Borrower
 


 
51

--------------------------------------------------------------------------------

 


and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
SECTION 2.20.          Taxes.  (a)  Any and all payments by any Loan Party on
account of any Obligation shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes
or Other Taxes are required to be deducted and withheld from any amounts payable
to the Administrative Agent, a Lender or an Issuing Bank as determined in good
faith by the applicable withholding agent, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, a Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made and (ii) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law.
 
(b)      In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)      Each Loan Party shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any Obligation (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that such Loan Party shall not be
obligated to make payment to the Administrative Agent, any Lender or the Issuing
Bank pursuant to this Section 2.20 in respect of penalties, interest or other
liabilities attributable to any Indemnified Taxes or Other Taxes, if (i) written
demand for such payment has not been made by the Administrative Agent, Lender or
Issuing Bank within 90 days from the date on which such party knew of the
imposition of Indemnified Taxes or Other Taxes by the relevant Governmental
Authority or (ii) such penalties, interest or other liabilities are attributable
to the gross negligence or willful misconduct of the Administrative Agent,
Lender or Issuing Bank, as the case may be.  After the Administrative Agent,
Lender or the Issuing Bank learns of the imposition of Indemnified Taxes or
Other Taxes, such party will act in good faith to promptly notify the applicable
Loan Party of its obligations hereunder.  A certificate as to the amount of such
payment or liability delivered to the applicable Loan Party by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
 
(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)      If the Administrative Agent, any Lender or the Issuing Bank shall
become aware that it is entitled to receive a refund from a relevant
Governmental Authority in respect of
 


 
52

--------------------------------------------------------------------------------

 


Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party pursuant to this Section 2.20, it shall promptly notify such Loan Party of
the availability of such refund and shall, within 90 days after receipt of a
request by such Loan Party (whether as a result of notification that it has made
to such Loan Party or otherwise), make a claim to such Governmental Authority
for such refund at such Loan Party’s expense.  If the Administrative Agent, any
Lender or the Issuing Bank receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party pursuant to
this Section 2.20, or with respect to which a Loan Party has paid additional
amounts pursuant to this Section 2.20, it shall promptly notify such Loan Party
of such refund and shall within 90 days from the date of receipt of such refund
pay over the amount of such refund (including any interest paid or credited by
the relevant Governmental Authority with respect to such refund) to such Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 2.20 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, Lender or the Issuing Bank; provided,
however, that such Loan Party, upon the request of such party, agrees to repay
the amount paid over to such Loan Party (plus penalties, interest or other
charges due to the appropriate Governmental Authority in connection therewith)
to such party in the event such party is required to repay such refund to such
Governmental Authority.  Nothing in this Section 2.20(e) shall require the
Administrative Agent, any Lender or an Issuing Bank to make available its tax
returns or any other information relating to its taxes that it deems to be
confidential.
 
(f)      If any Loan Party determines in good faith that a reasonable basis
exists for contesting the imposition of Taxes with respect to a Lender, the
Administrative Agent or the Issuing Bank, the relevant Lender, the
Administrative Agent or the Issuing Bank, as the case may be, shall use
reasonable efforts to cooperate with such Loan Party in challenging such Taxes
at such Loan Party’s expense if requested by such Loan Party.
 
(g)           (i) The Administrative Agent, any Lender and the Issuing Bank
shall use reasonable efforts to comply timely with any certification,
identification, information, documentation or other reporting requirements if
such compliance is required by law, regulation, administrative practice or an
applicable treaty as a precondition to exemption from, or reduction in the rate
of, deduction or withholding of any Indemnified Taxes or Other Taxes arising
under non-U.S. tax law for which any Loan Party is required to pay any
additional amounts payable to or for the account of the Administrative Agent,
any Lender and the Issuing Bank pursuant to this Section 2.20; provided that
complying with such requirements would not be materially more onerous (in form,
in procedure or in the substance of information disclosed) to the Administrative
Agent, any Lender and the Issuing Bank than complying with the comparable
information or other reporting requirements imposed under U.S. tax law,
regulations and administrative practice.
 
(ii)  In addition, if a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA including
those contained in Section 1471(b) or 1472(b) of the Code, such Lender shall
deliver to the Administrative Agent and the Loan Party such forms or other
documents (including as prescribed in Section 1471(b)(3)(C)(i) of Code) as shall
be prescribed by applicable law, if any, or as otherwise reasonably requested,
(and
 


 
53

--------------------------------------------------------------------------------

 


at the time or times prescribed by applicable law or as reasonably requested) as
may be necessary for the Administrative Agent or such Loan Party, as applicable,
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  For purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
(h)      Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, each Foreign Lender shall deliver to the Loan Party
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two copies of
either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8BEN-E, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms) or, in
the case of a Foreign Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit G and the
applicable Form W-8, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Foreign Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on payments
under this Agreement and the other Loan Documents.  Any Lender that is a U.S.
Person shall deliver two copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.  Such forms shall be delivered
by each applicable Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  In addition, each Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Lender.  Each Lender shall promptly notify the
Loan Party at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Loan Party (or any other
form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.
 
(i)      For any period with respect to which a Lender has failed to provide the
relevant Loan Party or the Administrative Agent with the appropriate form as
required by Section 2.20(g) or (h) (whether or not such Lender is lawfully able
to do so, unless such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which such form originally was required to
be delivered), such Lender shall not be entitled to indemnification under
Section 2.20(a) or (b) with respect to Indemnified Taxes; provided that if a
Lender, otherwise exempt from or subject to a reduced rate of withholding tax,
becomes subject to U.S. withholding taxes because of its failure to deliver a
form required hereunder, the applicable Loan Party shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such taxes at
the Lender’s expense.
 
(j)      Each Lender or Issuing Bank shall indemnify the Administrative Agent
for the full amount of any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings or similar charges imposed by any Governmental
Authority that are attributable to such Lender or Issuing Bank, as applicable,
and that are payable or paid by the Administrative Agent (other than such
amounts which are paid or indemnified by Section 2.20(a) or Section 2.20(c)),
together with
 


 
54

--------------------------------------------------------------------------------

 


all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto payable or paid by the Administrative Agent, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Bank by the
Administrative Agent shall be conclusive absent manifest error.
 
(k)      For purposes of determining withholding Taxes imposed under FATCA, from
and after the Sixth Amendment and Restatement Effective Date, the Loan Parties
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
 
SECTION 2.21.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Loan Party shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.18, 2.19 or 2.20, or otherwise) prior to 12:00 noon, Local Time, on the date
when due (or, in the case of a payment denominated in Yen, 11:00 a.m. Local
Time), in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its office specified in Section
10.01, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.18, 2.19, 2.20 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
principal and interest payments in respect of any Loan shall be made in the
currency in which such Loan was made and all other payments hereunder shall be
made in dollars.
 
(b)      Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Loans under any Facility shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders under such Facility.  The amount of each principal prepayment of
the Term Loans shall be applied to reduce the then remaining installments of the
Term Loans under the Term Facility, at the option of the Borrower, either (i)
pro rata based upon the respective then remaining principal amounts thereof or
(ii) in reverse order starting with the payment due on the Maturity
Date.  Amounts prepaid on account of Term Loans may not be reborrowed.
 
(c)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
 


 
55

--------------------------------------------------------------------------------

 


entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(d)      If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the applicable Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(e)      Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the lesser of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.  If any such amount required to be
paid by any Lender or the Issuing Bank is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender or Issuing Bank receives notice from the Administrative Agent, the
Administrative Agent shall be entitled to recover from such Lender or Issuing
Bank, on demand, such amount with interest thereon calculated from such due date
at the rate set forth in the preceding sentence plus 3%.
 


 
56

--------------------------------------------------------------------------------

 


 
(f)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03, 2.07(c), 2.08(d) or (e), 2.09(b) or 2.21(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  Any
amounts so applied shall nevertheless discharge the obligations of the
applicable Borrower to such Lender to the extent of such application.
 
SECTION 2.22.          Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender requests compensation under Section 2.18, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.18 or 2.20, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each Loan
Party hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; the mere existence
of such costs and expenses shall not be deemed to be disadvantageous to such
Lender.
 
(b)      If any Lender requests compensation under Section 2.18, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, or if any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 10.02 requires the consent of all of the Lenders or all of the
affected Lenders and with respect to which the Required Lenders shall have
granted their consent, then the applicable Loan Party may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee shall be identified to such Lender by the
applicable Loan Party and may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Loan Party (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.18 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling such Loan Party to require such assignment and
delegation cease to apply.
 
SECTION 2.23.          Prepayments Required Due to Currency Fluctuation. (a) Not
later than 1:00 p.m., New York City time, on the last Business Day of each
fiscal quarter of the Consolidated Entities or at such other time as is
reasonably determined by the Administrative Agent (the “Calculation Time”), the
Administrative Agent shall determine the Dollar Equivalent of the total
Revolving Credit Exposures outstanding as of such date.
 


 
57

--------------------------------------------------------------------------------

 
 
 
(b)      If at the Calculation Time, the Dollar Equivalent of (i) the total
outstanding Revolving Credit Exposures exceed the total USD Revolving
Commitments then in effect, (ii) the total Multicurrency Revolving Loans
outstanding exceeds the total Multicurrency Revolving Commitments then in effect
or (iii) total Yen Revolving Loans outstanding exceeds the total Yen Revolving
Commitments then in effect, in each case, by 5% or more, then within five
Business Days of notice to the applicable Borrower thereof, such Borrower shall
prepay Revolving Loans or Swingline Loans or cash collateralize the outstanding
Letters of Credit in an aggregate principal amount at least equal to such
excess.  Nothing set forth in this Section 2.23(b) shall be construed to require
the Administrative Agent to calculate compliance under this Section 2.23(b)
other than at the times set forth in Section 2.23(a).
 
SECTION 2.24.          Incremental Facilities.   (a)      The Parent Borrower
may, by written notice to the Administrative Agent at any time prior to the
Maturity Date, request Incremental Term Loans and/or Incremental Revolving
Commitments in an aggregate amount not to exceed the Incremental Amount from one
or more Incremental Term Lenders and/or Incremental Revolving Lenders (which may
include any existing Lender, it being understood each existing Lender shall have
no obligation to participate in any Incremental Facility) willing to provide
such Incremental Term Loans and/or Incremental Revolving Loans, as the case may
be; provided, that each Incremental Term Lender and/or Incremental Revolving
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent and, in the case of Incremental Revolving Lenders only,
the Issuing Bank and the Swingline Lender (which approval shall, in either case,
not be unreasonably withheld).  Such notice shall set forth (i) the amount of
the Incremental Term Loans and/or Incremental Revolving Commitments being
requested (which shall be (x) with respect to Incremental Term Loans, in minimum
increments of $50,000,000, (y) with respect to Incremental Revolving
Commitments, in minimum increments of $10,000,000 or (z) equal to the remaining
Incremental Amount), (ii) the date, which shall be a Business Day, on which such
Incremental Term Loans are requested to be made and/or Incremental Revolving
Commitments are requested to become effective (the “Increased Amount Date”)
pursuant to an Incremental Facility Activation Notice, (iii) whether such
Incremental Term Loans and/or Incremental Revolving Commitments are to be loans
on the same terms as the outstanding Term Loans and/or Revolving Commitments or
loans with terms different from the outstanding Term Loans and/or Revolving
Commitments, (iv) the use of proceeds for such Incremental Term Loan and/or
Incremental Revolving Commitment and (v) pro forma financial statements
demonstrating compliance on a pro forma basis with the financial covenants set
forth in Sections 6.10 and 6.11 after giving effect to such Incremental Term
Loan and/or Incremental Revolving Commitments and the Loans to be made
thereunder and the application of the proceeds therefrom (including by giving
pro forma effect to any Permitted Acquisition including aggregate consideration
in excess of $20,000,000 financed thereby) as if made and applied on the date of
the most-recent financial statements of the Parent Borrower delivered pursuant
to Section 5.01.
 


 
58

--------------------------------------------------------------------------------

 


 
(b)      The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loans of such Incremental Term Lender and/or Incremental Revolving Commitment of
such Incremental Revolving Lender.  Each Incremental Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that (i) the proceeds of any Incremental Facilities shall be used for general
corporate purposes of the Parent Borrower and its Subsidiaries (including
acquisitions and investments permitted under Section 6.04), (ii) the maturity
date of any Incremental Term Loan shall be no earlier than the Maturity Date,
(iii) the weighted average life to maturity of any Incremental Term Loan shall
be no shorter than the weighted average life to maturity of the existing Term
Facility, (iv) the maturity date or commitment reduction date of any Incremental
Revolving Loan shall be no earlier than the Maturity Date and such Incremental
Revolving Facility shall not require any scheduled commitment reductions prior
to the Maturity Date, (v) the Incremental Revolving Facilities shall share
ratably in any mandatory prepayments of the existing Revolving Loans, (vi) if
the initial yield over the applicable base rate (such calculation for both the
Incremental Facility and the applicable Facility, to include the upfront fees,
any interest rate floors and any OID (as defined below) but excluding any
arrangement, underwriting or similar fee paid to the Administrative Agent or the
Commitment Parties) in respect of any Incremental Term Loans and/or Incremental
Revolving Commitments exceeds the initial yield for the existing applicable
Facility by more than ¼ of 1% (it being understood that any such increase may
take the form of original issue discount (“OID”), with OID being equated to the
interest rates in a manner determined by the Administrative Agent based on an
assumed four-year life to maturity), the Applicable Margin for the existing
applicable Facility shall be increased so that the initial yield in respect of
such Incremental Term Loans and/or Incremental Revolving Commitments is no more
than ¼ of 1% higher than the initial yield for the existing applicable
Facility.  All terms and documentation with respect to any Incremental Facility
which differ from those with respect to the Loans under the existing applicable
Facility shall be reasonably satisfactory to the Administrative Agent (except to
the extent permitted by clauses (ii), (iii), (iv) and (vi) above). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans and/or
Incremental Revolving Commitments evidenced thereby.  Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrowers’
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.
 
(c)            Notwithstanding the foregoing, no Incremental Term Loan may be
made and no Incremental Revolving Commitment shall become effective under this
Section 2.24 unless (i) on the date on which such Loan is made or of such
effectiveness, the conditions set forth in Section 4.02 shall be satisfied by
the Incremental Term Lender and /or Incremental Revolving Lender, as applicable,
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by the President or the Chief Financial Officer or
Treasurer of each Borrower, (ii) the Administrative Agent shall have received
legal opinions, board resolutions and other closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and
consistent with those delivered on the Sixth
 


 
59

--------------------------------------------------------------------------------

 


Amendment and Restatement Effective Date under Section 4.01 and such additional
documents and filings (including amendments to the Security Documents) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans and/or Incremental Revolving Loans are secured by the Collateral and
guaranteed by the Loan Parties ratably with the existing Loans, (iii) the Parent
Borrower and its Subsidiaries would be in compliance with the financial
covenants set forth in Sections 6.10 and 6.11 on a pro forma basis after giving
effect to such Incremental Term Loans and/or Incremental Revolving Commitments
and the Loans to be made thereunder and the application of the proceeds
therefrom as if made and applied on such date, and (iv) no Default or Event of
Default shall have occurred and be continuing on the date on which such Loan is
made or is effective or after giving effect to the Incremental Term Loans and/or
Incremental Revolving Loans requested to be made on such date.
 
(d)            Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans and/or Incremental Revolving Loans, when originally
made, are included in each borrowing of outstanding Term Loans or Revolving
Loans on a pro rata basis, and the Borrower agrees that Section 2.19 shall apply
to any conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.  For the avoidance of doubt, it is
understood that the Revolving Facility shall be increased in an amount equal to
the aggregate Incremental Revolving Commitments.
 
SECTION 2.25.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)      fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.15;
 
(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, the Majority
Facility Lenders, the Super-Majority Facility Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
the other affected Lenders, or increases or extends the Commitment of any such
Defaulting Lender, shall require the consent of such Defaulting Lender;
 
(c)           if any Swingline Exposure exists or LC Exposure is outstanding at
the time a Lender becomes a Defaulting Lender then:
 
 (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated pro-rata among the non-Defaulting Lenders in accordance with their
relative USD Revolving Commitment Percentage but only to the extent (x) the sum
of all non-Defaulting Lenders’ USD Revolving Credit Exposure does not exceed the
total of all non-Defaulting Lenders’ USD Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time,
 


 
60

--------------------------------------------------------------------------------

 


 
(ii) to the extent the reallocation described in the preceding clause (i) cannot
be effected, the Borrowers shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure in accordance with the
procedures set forth in this Agreement for so long as such LC Exposure is
outstanding;
 
(d)           (i) if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.25(c), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.15 with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(ii)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.25(c), then the fees payable to the Lenders pursuant to Section
2.15 shall be adjusted proportionately to reflect such reallocation; or
 
(iii) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 4.16(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all fees that otherwise
would have been payable to such Defaulting Lender pursuant to Section 2.15 with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;
 
(e)            so long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit unless it
has received assurances satisfactory to it that non-Defaulting Lenders will
cover the related exposure and/or the Borrowers have provided cash collateral in
respect of the exposure of such Defaulting Lender satisfactory to it, and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not
participate therein); and
 
(f)            any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
10.08 but excluding Section 2.22) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Swingline Lender or Issuing Bank hereunder, (iii)
third, if so determined by the Administrative Agent or requested by the
Swingline Lender or Issuing Bank, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
participating interest in any Swingline Loan or Letter of Credit then
outstanding, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if so
 


 
61

--------------------------------------------------------------------------------

 


determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loans or Letters of Credit made or issued thereafter under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Swingline Lenders or the Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Swingline Lender or the Issuing
Bank against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vii) seventh, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Letter of Credit disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.
 
(g)            In the event that the Administrative Agent, each Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s USD Revolving Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its USD Revolving Commitment Percentage or Euro
Revolving Commitment Percentage, as applicable.
 
SECTION 2.26.           Existing Loans and Commitments.  Notwithstanding
anything to the contrary herein (including Section 4.01(m)), all loans and
commitments of each lender under the Existing Credit Agreement that (a) is not a
Lender upon the effectiveness of this Sixth Amended and Restated Credit
Agreement (an “Exiting Lender”) or (b) is such a Lender but whose applicable
commitments under the Existing Credit Agreement are greater than such Lender’s
applicable Commitments under this Sixth Amended and Restated Credit Agreement,
shall be reallocated (in the case of clause (b) to the extent of the applicable
reduction) among the Lenders on the Sixth Amendment and Restatement Effective
Date in accordance with Schedules 2.01 and 2.04, respectively and shall be
deemed to have remained outstanding at all times.  For the avoidance of doubt,
upon the effectiveness of this Sixth Amended and Restated Credit Agreement, any
Lender on the Sixth Amendment and Restatement Effective Date with (w) a Term
Commitment in excess of the aggregate principal amount of its outstanding Term
Loans immediately prior to the effectiveness of this Sixth Amended and Restated
Credit Agreement and/or (x) a Multicurrency Revolving Commitment and/or USD
Revolving Commitment in excess of its Multicurrency Revolving Commitment and/or
USD Revolving Commitment, respectively, immediately prior to the effectiveness
of this Sixth Amended and Restated Credit Agreement, in each case, shall fund to
the Administrative Agent for the account of each lender under the Existing
Credit Agreement that (y) is an Exiting Lender or (z) is a Lender hereunder but
whose applicable commitments under the Existing Credit Agreement are less than
such


 
62

--------------------------------------------------------------------------------

 


Lender’s applicable Commitments under the Sixth Amended and Restated Credit
Agreement, in each case, the amounts necessary to effect the reallocation
contemplated by the previous sentence.  Any modifications to this Agreement
requiring the consent of all Lenders or all affected Lenders (but, for the
avoidance of doubt, not Required Lenders) shall be deemed to have been provided
by the Lenders hereto on the Sixth Amendment and Restatement Effective Date and
for purposes of such voting all Exiting Lenders shall have been deemed to have
assigned their Loans and Commitments under the Existing Credit Agreement
immediately prior to such amendment as set forth above and in compliance with
Section 2.22 (for the avoidance of doubt, waiving any applicable requirements of
Section 10.04).


 
ARTICLE III
 
Representations and Warranties
 
The Parent Borrower represents and warrants to the Lenders (as to itself and its
subsidiaries) that:
 
SECTION 3.01.          Organization; Powers.  Except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Consolidated Entities is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own or lease its property
and to carry on its business as now conducted and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required.  Schedule 3.01 sets forth the correct and complete list of each
Subsidiary, as of the Sixth Amendment and Restatement Effective Date, indicating
(a) its jurisdiction of organization, (b) its ownership (by holder and
percentage interest), (c) its business and primary geographic scope of operation
and (d) whether such Subsidiary is a Material Subsidiary.
 
SECTION 3.02.          Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate,
partnership, limited liability company or trust powers and have been duly
authorized by all necessary corporate and, if required, stockholder, partner,
member or beneficiary action.  Each Loan Document to which any Loan Party is a
party has been duly executed and delivered by such Loan Party and constitutes a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally, general principles of equity, regardless of whether considered
in a proceeding in equity or at law and an implied covenant of good faith and
fair dealing.
 
SECTION 3.03.          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or those which the failure to
obtain or make could not
 


 
63

--------------------------------------------------------------------------------

 


reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Consolidated Entity or
any order or decree of any Governmental Authority binding on or affecting any
Consolidated Entity where such violation of such order or decree, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Consolidated Entity or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any Consolidated Entity, where such violation or result, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Consolidated Entity, except pursuant to the terms of any Loan Document.
 
SECTION 3.04.          Financial Condition; No Material Adverse
Change.  (a)  The Parent Borrower has heretofore furnished to the Lenders (i)
the audited consolidated balance sheets of the Consolidated Entities and the
related statements of income, stockholders equity and cash flows as of and for
the fiscal years ended December 29, 2012, December 28, 2013 and December 27,
2014 reported on by PriceWaterhouseCoopers LLP, independent public accountants,
and (ii) the unaudited consolidated and consolidating balance sheets of the
Consolidated Entities and the related statements of income, stockholders equity
and cash flows as of and for each fiscal quarter since December 27, 2014 as to
which such financial statements are available.  Such financial statements in
clauses (i) and (ii) above present fairly, in all material respects, the
financial condition and results of operations and cash flows of the Consolidated
Entities as of such dates and for such periods in accordance with GAAP.
 
(b)      Except for Disclosed Matters, since December 27, 2014, there has been
no change that could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.05.          Properties.  (a)  Each of the Consolidated Entities has
good title to, or valid leasehold interests in, all its real and personal
property material to its business reflected in the financial statements
described in Section 3.04, except for Permitted Encumbrances and other defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes or
to the extent that the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(b)      Each of the Consolidated Entities owns, or is licensed to use, all
trademarks, tradenames, service marks, service names, copyrights, patents,
domain names and other intellectual property material to its business to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Consolidated Entities, the use thereof by the Consolidated Entities does
not infringe upon the rights of any other Person, and, to the knowledge of
Consolidated Entities, no Person has infringed upon the rights of the
Consolidated Entities thereto where such infringement, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 


 
64

--------------------------------------------------------------------------------

 




 
SECTION 3.06.          Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Consolidated Entities,
threatened against or affecting any Consolidated Entities (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, any other Loan Document or the Transactions.
 
(b)      Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Consolidated Entity (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
(c)      Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.07.           Compliance with Laws and Agreements.  (a)  Each of the
Consolidated Entities is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
(b)  No Loan Party or any Subsidiary nor, to the knowledge of any Loan Party,
any director or officer thereof, or, any employee thereof who will act in any
capacity in connection with the credit facility established hereby (i) is a
person identified on any of the lists of sanctioned individuals and entities
maintained by U.S., Japanese or European Union governmental authorities,
including, without limitation, the Specially Designated Nationals and Blocked
Persons List, the Foreign Sanctions Evaders List, and to the extent dealings
with such persons are prohibited by applicable sanctions, individuals named on
the Sectoral Sanctions Identification (SSI) List maintained by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), or is
otherwise the target of any OFAC regulation or executive order imposing
OFAC-administered sanctions, or is the target of applicable economic sanctions
laws and regulations of Japan or the European Union or (ii) is organized or
ordinarily resident in a country or territory that is the subject or the target
of comprehensive countrywide or territory-wide sanctions administered by OFAC
(currently, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria) (collectively, “Sanctioned Countries”).
 
(c)  Each Loan Party and its Subsidiaries (i) is in compliance, in all material
respects, with applicable U.S. economic sanctions, including without limitation
those administered or
 


 
65

--------------------------------------------------------------------------------

 


enforced by OFAC (including, without limitation, 31 CFR, Subtitle B, Chapter V,
as amended and any other enabling legislation or executive order relating
thereto) and the U.S. Department of State, and the applicable economic sanctions
laws and regulations of Japan and the European Union and (ii) have instituted
and maintain policies and procedures reasonably designed to promote compliance
with economic sanctions and all applicable anti-bribery and anti-corruption
laws.  To the knowledge of any Loan Party, no Loan Party or any Subsidiary, nor
any director, officer, or employee thereof has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government or regulatory official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption laws
(collectively, “Anti-Corruption Laws”); or (iv) made, offered, agreed, requested
or taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit, except to the extent that any
such activities in (i) through (iv) would not result in a material violation of
any applicable anti-corruption law.
 
SECTION 3.08.           Investment Company Status.  No Consolidated Entity is
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
 
SECTION 3.09.          Taxes.  Each of the Consolidated Entities has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Consolidated Entity has set aside on
its books adequate reserves in conformity with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.10.          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Except as disclosed on Schedule 3.10, as
of the date of the most recent actuarial report for each Domestic Plan (i) the
present value of the accumulated benefit obligation under each Domestic Plan did
not exceed by more than $60,000,000 the fair market value of the assets of such
Domestic Plan (determined in both cases using the applicable assumptions under
FASB ASC Topic 715-30) and (ii) the present value of all accumulated benefit
obligations of all underfunded Domestic Plans did not exceed by more than
$85,000,000 the fair market value of the assets of all such underfunded Domestic
Plans (determined in both cases using the applicable assumptions under FASB ASC
Topic 715-30).  The present value of the projected benefit obligation under each
Foreign Plan did not, as of
 


 
66

--------------------------------------------------------------------------------

 


the close of its most recent plan year, exceed the fair market value of the
assets of such Foreign Plan allocable to such benefit obligation (determined in
both cases using the applicable assumptions under FASB ASC Topic 715-30), and
the present value of all projected benefit obligations of all underfunded
Foreign Plans did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Foreign Plans (determined in both cases using the applicable
assumptions under FASB ASC Topic 715-30) except to the extent that any such
excess of the present value of the projected benefit obligations over the fair
market value of the applicable assets could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.
 
SECTION 3.11.          Disclosure.  The Parent Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
any Consolidated Entity is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Consolidated Entity to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
SECTION 3.12.          Security Documents.  The Security Documents are effective
to create in favor of the Administrative Agent for its benefit and the ratable
benefit of the Lenders a legal, valid and enforceable perfected first-priority
Lien on the Collateral as security for the Obligations.
 
SECTION 3.13.          Federal Reserve Regulations.  (i)  No Consolidated Entity
is engaged principally, or as one of its important activities, in the business
of extending credit for the purposes of buying or carrying Margin Stock (as
defined under Regulation U).  (ii) No part of the proceeds of any Loan, and no
Letter of Credit, will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.
 
SECTION 3.14.          Solvency.  Immediately after the consummation of the
Transactions (a) the fair value of the assets of each Loan Party at a fair
valuation will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become
 


 
67

--------------------------------------------------------------------------------

 


absolute and matured, considering all financing alternatives and potential asset
sales reasonably available to such Loan Party; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, considering all financing
alternatives and potential asset sales reasonably available to such Loan Party;
and (d) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Sixth Amendment and Restatement
Effective Date .
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.          Sixth Amendment and Restatement Effective Date.  The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
 
(a)      The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)      The Administrative Agent (or its counsel) shall have received from the
parties to any (i) Guarantee Agreement, (ii) Pledge Agreement and (iii) Security
Agreement either (x) a counterpart of each such agreement and the Sixth
Amendment and Restatement Acknowledgement and Confirmation Agreement signed on
behalf of such party or (y) written evidence satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page of each such agreement) that such party has signed a counterpart of each
such agreement and the Sixth Amendment and Restatement Acknowledgement and
Confirmation Agreement, in each case, substantially in the form of Exhibits C,
D, E and H.
 
(c)      [Reserved]
 
(d)      The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Sixth Amendment and Restatement Effective Date) from counsel to the Parent
Borrower and its Subsidiaries as follows:
 
(i)           Davis Polk & Wardwell, special New York counsel, substantially in
the form of Exhibit B-1;
 
(ii)           David Johst, General Counsel for the Consolidated Entities,
substantially in the form of Exhibit B-2;
 
(iii)          Holland Van Gijzen Advocaten en Notarissen LLP, special Dutch
counsel, substantially in the form of Exhibit B-3;
 


 
68

--------------------------------------------------------------------------------

 

 
(iv)           Arendt &Medernach, special Luxembourg counsel, substantially in
the form of Exhibit B-4;
 
(v)           Morrison & Foerster, special Japanese counsel, substantially in
the form of Exhibit B-5;
 
(vi)           Davis Polk & Wardwell, special UK counsel, substantially in the
form of Exhibit B-6; and
 
(vii)           Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel,
substantially in the form of Exhibit B-7.
 
The Parent Borrower hereby requests such counsel to deliver such opinion.
 
(e)      The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).
 
(f)      The Administrative Agent (or its counsel) shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to each Loan Party, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
(g)      The Administrative Agent shall have received a certificate, dated as of
the Sixth Amendment and Restatement Effective Date and signed by the President,
a Vice President or the Financial Officer of the Parent Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
 
(h)      All consents and approvals necessary to be obtained from any
Governmental Authority or other Person in connection with the financing
contemplated hereby and the continuing operation of the Consolidated Entities
shall have been obtained and be in full force and effect.
 
(i)      The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Sixth Amendment and Restatement Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.
 
(j)      Each Lender shall have received, at least five Business Days prior to
the Sixth Amendment and Restatement Effective Date, all applicable documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the United States PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) which is requested by such Lender at least
ten Business Days prior to the Sixth Amendment and Restatement Effective Date.
 
(k)      The Parent Borrower and its Subsidiaries shall be solvent on a
consolidated basis after giving effect to the Transactions and the Commitment
Parties (or their counsel) shall have received a certificate from the chief
financial officer of the Parent Borrower, in form and substance reasonably
satisfactory to the Administrative Agent certifying to the effect thereof.
 


 
69

--------------------------------------------------------------------------------

 


 
(l)           All actions necessary to establish that the Administrative Agent
will continue to have a perfected first priority security interest in the
Collateral (subject to Liens permitted by Section 6.02) shall have been taken,
and the Administrative Agent (or its counsel) shall have received a perfection
certificate dated the Sixth Amendment and Restatement Effective Date in form and
substance satisfactory to the Administrative Agent in respect of the Loan
Parties and the Collateral.
 
(m)      The Administrative Agent shall have received evidence satisfactory to
it that, substantially simultaneously with the funding of any Loans on the Sixth
Amendment and Restatement Effective Date, the applicable Borrower or Borrowers
shall have paid to the Administrative Agent, for the account of the lenders or
agents entitled to such amounts, all accrued interest, fees and other amounts
owing under the Existing Credit Agreement.  The parties hereto that are Existing
Lenders hereby waive any provision under the Existing Credit Agreement requiring
advance written notice in order to repay any “Loans” or terminate any
“Commitments” under and as defined in the Existing Credit Agreement.
 
SECTION 4.02.          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing (including on the Sixth Amendment and
Restatement Effective Date), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)      The representations and warranties set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects (if not
qualified as to materiality or Material Adverse Effect) or in any respect (if so
qualified) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.
 
(b)      At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing and there shall be
no laws, rules, regulations or orders that would cause the making or maintaining
of such Loan or such Letter of Credit to be unlawful or otherwise unenforceable.
 
(c)      In the case of a Borrowing of Loans, the applicable Borrower shall have
delivered a notice of borrowing to the Administrative Agent in compliance with
Section 2.02 or 2.06, as applicable.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
 


 
70

--------------------------------------------------------------------------------

 




 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateralized to the satisfaction of the Administrative Agent) and all LC
Disbursements shall have been reimbursed, the Parent Borrower (as to itself and
its subsidiaries) covenants and agrees with the Lenders that:
 
SECTION 5.01.          Financial Statements and Other Information.  The Parent
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)      as soon as available, but in any event within the period within which
the Parent Borrower is required to deliver its annual report on Form 10-K under
the Exchange Act and the regulations promulgated by the SEC thereunder for of
each fiscal year of the Consolidated Entities, its audited consolidated and
unaudited consolidating balance sheets of the Consolidated Entities and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year, all such consolidated financial
statements being reported on by PriceWaterhouseCoopers LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Consolidated Entities on a consolidated basis in
accordance with GAAP consistently applied and certified by its Financial Officer
as presenting fairly in all material respects the financial condition and
results of operations of the Consolidated Entities in accordance with GAAP
consistently applied;
 
(b)      as soon as available, but in any event within the period within which
the Parent Borrower is required to deliver its quarterly report on Form 10-Q
under the Exchange Act and the regulations promulgated by the SEC thereunder for
each of the first three fiscal quarters of the Consolidated Entities, its
consolidated and consolidating balance sheets of the Consolidated Entities and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding date or period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by its
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Consolidated Entities in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
 
(c)      prior to the consummation of a Permitted Acquisition (or, if the
aggregate consideration paid for such Permitted Acquisition is less than
$40,000,000, within 30 days thereafter), the audited or, if the audited is
unavailable, the unaudited balance sheets of the acquired Person (or part
thereof) as of the most recently ended calendar quarter and related statements
of income and cash flows for the most recently ended four calendar quarters and,
if
 


 
71

--------------------------------------------------------------------------------

 


available, for the calendar months ended in the calendar quarter during which
such Permitted Acquisition occurs;
 
(d)      concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of its Financial Officer (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements for the 2014 fiscal year referred to in Section 3.04(b)
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
 
(e)      concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
 
(f)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, registration statements and other
materials filed by any Consolidated Entity with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by any Consolidated Entity to its shareholders generally, as the
case may be; and
 
(g)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Consolidated Entity (including without limitation any information required under
the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
The information required to be delivered by paragraphs (a), (b) and (f) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Parent Borrower posts such information on its website on the Internet at
www.criver.com or when such information is posted on the SEC’s website on the
Internet at www.sec.gov; provided that the Parent Borrower shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Lenders); provided further, that the Parent Borrower shall
deliver paper copies of any such information to the Administrative Agent if the
Administrative Agent or any Lender requests the Parent Borrower to deliver such
paper copies until written notice to cease delivering such paper copies is given
by the Administrative Agent.
 
SECTION 5.02.          Notices of Material Events.  The Parent Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a)      the occurrence of any Default;
 


 
72

--------------------------------------------------------------------------------

 




 
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Consolidated Entity or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
 
(c)      the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Consolidated Entities that could reasonably be expected to
result in a Material Adverse Effect; and
 
(d)      any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
its Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.          Existence; Conduct of Business.  Each Consolidated Entity
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect (i) its legal existence and (ii) the rights, licenses,
permits, privileges and franchises material to the conduct of its business
(except, in the case of this clause (ii), where failure to do so could not
reasonably be expected to result in a Material Adverse Effect); provided that
the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution or closure of a division permitted under Section 6.03.
 
SECTION 5.04.          Payment of Obligations.  Each Consolidated Entity will
pay its obligations, including Tax liabilities, that, if not paid, could result
in a Material Adverse Effect before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Consolidated Entity has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05.          Maintenance of Properties; Insurance.  Each Consolidated
Entity will (i) keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
and (ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
 
SECTION 5.06.          Books and Records; Inspection Rights.  Each Consolidated
Entity will keep proper books of record and account required for the Parent
Borrower to deliver the financial statements and information required by Section
5.01.  Each Loan Party will permit any representatives designated by the
Administrative Agent or any
 


 
73

--------------------------------------------------------------------------------

 


Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(and by this provision each Loan Party authorizes such accountants to discuss
with such representatives thereafter, finances and condition of each such Loan
Party, whether or not such Loan Party is present), all at such reasonable times
and as often as reasonably requested and the Parent Borrower shall reimburse the
Administrative Agent and any Lender for the reasonable expenses incurred in
connection with the exercise of such rights (except that the Parent Borrower
shall only be required to reimburse the Administrative Agent or any Lender for
expenses incurred in connection with one such visit or inspection per fiscal
year, unless an Event of Default has occurred and is continuing).
 
SECTION 5.07.          Compliance.  Each Consolidated Entity will comply with
all Contractual Obligations and all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.08.           Use of Proceeds and Letters of Credit.
 
(a)      The proceeds of the Term Loans shall be used (i) to refinance any
indebtedness and any other amounts outstanding under the Existing Credit
Agreement and (ii) for general corporate purposes (including working capital,
capital expenditures, Permitted Acquisitions and dividends on and repurchases of
Capital Stock of the Parent Borrower).
 
(b)      The proceeds of Revolving Loans shall be used for general corporate
purposes (including working capital, capital expenditures, Permitted
Acquisitions and dividends on and repurchases of Capital Stock of the Parent
Borrower).
 
(c)      Letters of Credit will be issued only to support obligations of the
Parent Borrower and any Wholly-Owned Guarantor incurred in the ordinary course
of business or pursuant to a Permitted Acquisition.
 
(d)      No part of the proceeds of any Loan, and no Letter of Credit, will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.
 
(e)      The Loan Parties will not directly or, to their knowledge, indirectly
use the proceeds from the Loans or Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner,
or any other Person for the purpose of (i) funding, in violation of applicable
U.S., Japanese or European Union economic sanctions, any activities of or
business with any Person that, at the time of such funding, is the target of
U.S., Japanese or European Union economic sanctions, or (ii) funding any
activities of or business with any Sanctioned Country in violation of applicable
U.S., Japanese or European Union economic sanctions.
 


 
74

--------------------------------------------------------------------------------

 


 
(f)      The Loan Parties will not knowingly use the proceeds from the Loans or
Letters of Credit in violation of Anti-Corruption Laws by the Parent Borrower or
any of its Subsidiaries.
 
SECTION 5.09.          Additional Material Subsidiaries; Additional
Collateral.  (a)  Promptly upon any Domestic Subsidiary becoming a Material
Domestic Subsidiary after the Sixth Amendment and Restatement Effective Date,
the Parent Borrower will (i) cause such Domestic Subsidiary (other than any such
Domestic Subsidiary that is treated as a disregarded entity for U.S. federal
income tax purposes if substantially all of its assets consist of Capital Stock
of one or more direct or indirect Foreign Subsidiaries) to guarantee the
Obligations, pursuant to a Guarantee substantially in the form of the Guarantee
Agreement or otherwise reasonably satisfactory to the Administrative Agent, (ii)
(x) cause the Obligations to be secured by a perfected first-priority lien on
all of the personal property (other than, for the avoidance of doubt, real
property) of such Domestic Subsidiary (provided that no more than 65% of the
outstanding voting Capital Stock of any Foreign Subsidiary owned by such
Domestic Subsidiary shall be subject to such Lien), pursuant to a Security
Agreement, a Pledge Agreement and other such documents and instruments including
Uniform Commercial Code financing statements required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded so
that the Administrative Agent, for its benefit and the ratable benefit of the
Lenders, shall have a legal, valid and enforceable perfected first-priority Lien
on the Collateral (and subject to any limitations and exceptions consistent with
those contained in any such documents or instruments) and (y) cause all
outstanding Capital Stock of such Domestic Subsidiary owned directly or
indirectly by any Loan Party to be subject to a perfected first-priority Lien
(provided that no more than 65% of the outstanding voting Capital Stock of any
such Domestic Subsidiary that is treated as a disregarded entity for U.S.
federal income tax purposes shall be required to become subject to such Lien if
substantially all of its assets consist of Capital Stock of one or more direct
or indirect Foreign Subsidiaries), pursuant to a Pledge Agreement and (iii)
deliver such proof of corporate, partnership or limited liability company
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered pursuant to Article IV or as the Administrative
Agent shall have reasonably requested.
 
(b)      Promptly upon any Foreign Subsidiary becoming a Material Subsidiary
after the Sixth Amendment and Restatement Effective Date, the Parent Borrower
and each other Material Domestic Subsidiary will (i) cause all of the Capital
Stock of such Foreign Subsidiary owned by the Parent Borrower and the Material
Domestic Subsidiaries to be pledged and delivered (provided that no more than
65% of the outstanding voting Capital Stock of any Foreign Subsidiary owned by
the Parent Borrower and the Material Domestic Subsidiaries shall be required to
be pledged and delivered) to the Administrative Agent for its benefit and the
ratable benefit of the Lenders, pursuant to a Pledge Agreement (or other
agreement reasonably satisfactory to the Administrative Agent) and (ii) deliver
such proof of corporate, partnership or limited liability company action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered pursuant to Article IV or as the Administrative Agent shall
have reasonably requested.
 
SECTION 5.10.          Cash Management. The Parent Borrower agrees to cause, to
the extent necessary to satisfy all of the Obligations, all Subsidiaries that
are not Loan Parties to either distribute assets or loan funds to the Parent
Borrower, to the extent permitted by applicable law.
 


 
75

--------------------------------------------------------------------------------

 


 
SECTION 5.11.          Environmental Laws.  The Parent Borrower will cause each
Consolidated Entity to comply with all applicable Environmental Laws, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.12.          Maintenance of Ratings.  The Parent Borrower will cause
(a)(i) a Senior Implied Rating, in the case of Moody’s or (ii) an Issuer Credit
Rating, in the case of S&P, for the Parent Borrower and (b) credit ratings for
the Facility from Moody’s and S&P to be maintained at all times.
 
SECTION 5.13.          Further Assurances.  (a) Each Loan Party will execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable law,
or which the Administrative Agent may reasonably request, to cause the
Administrative Agent, for the benefit of itself and the ratable benefit of the
Lenders, to maintain a legal, valid and enforceable perfected first priority
Lien on the Collateral (subject to the limitations, exceptions and
qualifications set forth in the Loan Documents), all at the expense of the Loan
Parties.
 
(b)      Each Loan Party will also provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
 
SECTION 5.14.          Release of Existing Mortgaged Properties.  Upon the Sixth
Amendment and Restatement Effective Date the “Collateral” shall not include any
mortgaged properties of the Loan Parties and Lenders hereby irrevocably release
and authorize the Administrative Agent to irrevocably release any and all
mortgages on the Existing Mortgaged Properties.  The Lenders authorize the
Administrative Agent to take any actions to effect the preceding sentence,
including executing and filing any mortgage releases, filings or other
documentation as the Administrative Agent deems in its discretion advisable.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or cash collateralized to the
satisfaction of the Administrative Agent) and all LC Disbursements shall have
been reimbursed, the Parent Borrower (as to itself and its subsidiaries)
covenants and agrees with the Lenders that:
 


 
76

--------------------------------------------------------------------------------

 


 
SECTION 6.01.          Indebtedness.  No Consolidated Entity will create, incur,
assume or permit to exist any Indebtedness, except:
 
(a)      Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)      Indebtedness existing on the date hereof as set forth on Schedule 6.01,
and any extensions, renewals, refinancings or replacements of any such
Indebtedness so long as (i) the principal or face amount of, or interest rate or
fees or other amounts (exclusive of commissions and other similar issuance
costs) payable in connection with, any such Indebtedness is not increased, (ii)
the dates upon which payments are to be made are not advanced and (iii) the
subordination terms, if any, are not modified in any manner that is adverse to
the Lenders, in connection with any such extension, renewal, refinancing or
replacement;
 
(c)      Indebtedness of any Consolidated Entity to any other Consolidated
Entity permitted by Section 6.04;
 
(d)      (i) Indebtedness of any Consolidated Entity incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets (including in a Permitted Acquisition) or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof so long as such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) Indebtedness of the Foreign Subsidiaries;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $100,000,000 at any time outstanding;
 
(e)      Indebtedness of any Consolidated Entity as an account party in respect
of trade letters of credit;
 
(f)      Permitted Additional Indebtedness of the Parent Borrower;
 
(g)      Indebtedness not otherwise expressly permitted by this Section 6.01 in
an aggregate principal or face amount outstanding at any time not to exceed
$100,000,000; and
 
(h)      Hedging Agreements permitted under Section 6.05.
 
SECTION 6.02.          Liens.  No Consolidated Entity will create, incur, assume
or permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
 
(a)      Liens created under the Security Documents;
 
(b)      Permitted Encumbrances;
 


 
77

--------------------------------------------------------------------------------

 
 
 
(c)      any Lien on any property or asset of any Consolidated Entity existing
on the date hereof and extensions and renewals thereof; provided that (i) such
Lien shall not apply to any other property or asset of any Consolidated Entity
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof (and extensions and renewals thereof (but not increases thereof));
 
(d)      any Lien existing on any property or asset prior to the acquisition
thereof by any Consolidated Entity or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) if such Lien secures
Indebtedness, such Indebtedness is permitted by clause (d), (e) or (g) of
Section 6.01, (ii) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(iii) such Lien shall not apply to any other property or assets of any
Consolidated Entity and (iv) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and any extensions, renewals, refinancings or
replacements thereof, subject to clause (b) of Section 6.01 with respect to any
Indebtedness permitted by such clause;
 
(e)      any Lien on assets acquired, constructed or improved by any
Consolidated Entity; provided that (i) such Lien secures Indebtedness permitted
by clause (d)(i) or (g) of Section 6.01, (ii) such Lien and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such assets and (iv) such Lien shall not apply to any other property or assets
of any Consolidated Entity;
 
(f)      any Lien securing payment of any obligation under any Hedging Agreement
permitted by Section 6.01(h); and
 
(g)      any Lien on any property or asset of a Foreign Subsidiary that secures
Indebtedness permitted by Section 6.01(d)(ii) or 6.01(g).
 
SECTION 6.03.          Fundamental Changes.  (a)  No Consolidated Entity will
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Parent
Borrower in a transaction in which the Parent Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any Wholly-Owned Subsidiary in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary and, if
any party to such merger is a Loan Party, is or becomes a Loan Party, (iii) any
Subsidiary may liquidate or dissolve if the Parent Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Parent Borrower, is not materially disadvantageous to the Lenders and could not
reasonably be expected to have a Material Adverse Effect, provided that if such
Subsidiary is a Guarantor, any assets or business not otherwise disposed of or
transferred in accordance with Section 6.06, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, the Parent Borrower
 


 
78

--------------------------------------------------------------------------------

 


or a Guarantor after giving effect to such liquidation or dissolution; provided
further that no Subsidiary Borrower may be liquidated or dissolved if any
Borrowing or Revolving Credit Exposure attributable to such entity is
outstanding at such time, (iv) any Foreign Subsidiary may merge into any other
Foreign Subsidiary that is a Wholly-Owned Subsidiary in a transaction in which a
Foreign Subsidiary that is a Wholly-Owned Subsidiary is the surviving
corporation, (v) any Wholly-Owned Subsidiary may merge into any Person in order
to consummate a Permitted Acquisition permitted by Section 6.04(e) so long as
after giving effect thereto the Person surviving such merger is a Subsidiary and
(vi) any Consolidated Entity may effect the closure of a division in such
Consolidated Entity.
 
(b)      No Consolidated Entity will engage to any material extent in any
business other than businesses of the type conducted by the Consolidated
Entities on the date of execution of this Agreement and businesses reasonably
related thereto.
 
SECTION 6.04.           Investments, Loans, Advances, Guarantees and
Acquisitions.  No Consolidated Entity will purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Wholly-Owned Subsidiary
prior to such merger) any Capital Stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (or any material portion thereof) (any of the foregoing being
“investments”), except:
 
(a)      Permitted Investments;
 
(b)      investments (including Guarantees) by the Consolidated Entities in any
other Consolidated Entity;
 
(c)      investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(d)      extensions of trade credit in the ordinary course of business;
 
(e)      Permitted Acquisitions by any Consolidated Entity so long as (i) after
giving effect to such Permitted Acquisition, the Leverage Ratio is not more than
3.50 to 1.00 (or in the case of a Qualifying Material Acquisition, to the extent
the applicable QMA Notice Date occurs on or prior to the applicable Consummation
Date, 3.75 to 1.00) on a pro forma basis, recomputed as at the last day of the
most recently ended fiscal quarter of the Consolidated Entities as if such
Permitted Acquisition had occurred on the first day of the period for testing
such compliance or (ii) the aggregate amount of cash and non-cash consideration
(including the concurrent repayment or assumption of Indebtedness exclusive of
earn-outs and other contingent payments) paid in respect of such Permitted
Acquisition does not exceed $20,000,000;
 
(f)      investments consisting of Hedging Agreements permitted by Section 6.05;
 


 
79

--------------------------------------------------------------------------------

 


 
(g)      investments consisting of non-cash consideration received pursuant to a
disposition of assets permitted by Section 6.06;
 
(h)      investments by or investments in Foreign Subsidiaries (not otherwise
permitted by this Section 6.04) in an aggregate amount at any time outstanding
not to exceed $30,000,000;
 
(i)      so long as no Event of Default shall have occurred or would result
therefrom, other investments constituting minority investments in Capital Stock
of Persons engaged in a commercial business activity similar to the principal
business activities of the Parent Borrower on the Sixth Amendment and
Restatement Effective Date, or reasonably related or ancillary or complementary
thereto, at any time outstanding shall not exceed $100,000,000 minus the amount
of investments in excess of $20,000,000 made in reliance on Section 6.04(l)
below;
 
(j)      investments consisting of accounts receivable and/or related ancillary
rights or assets, or interests therein by any Consolidated Entity in any
Receivables Subsidiary;
 
(k)      investments held by any Person at the time it becomes a Subsidiary
pursuant to a Permitted Acquisition and not made in contemplation of or in
connection with such Permitted Acquisition; and
 
(l)      the Guaranty by Charles River Laboratories, Inc. of certain lease
payment obligations of Charles River Clinical Services Northwest Inc. (“CRCSN”)
(f/n/a Northwest Kinetics, Inc.) (or any successor lessee) under a lease dated
April 1, 2005, as amended from time to time, by and between Pacific Avenue
Professional Plaza, LLC, Outrigger Apartments, L.L.C. and CRCSN; provided that
to the extent the aggregate liability under such Guaranty exceeds $20,000,000
such excess shall be treated as an investment made in reliance on Section
6.04(i) above to the extent an investment in the amount of such excess would
then be permitted under such Section 6.04(i).
 
SECTION 6.05.          Hedging Agreements.  No Consolidated Entity will enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which such
Consolidated Entity is exposed in the conduct of its business or the management
of its liabilities.
 
SECTION 6.06.          Disposition of Assets.  No Consolidated Entity will
Dispose of any asset, including any Capital Stock, except:
 
(a)      Dispositions of cash, Permitted Investments and other current assets,
inventory and used or surplus equipment in the ordinary course of business;
 
(b)      Dispositions to any other Consolidated Entity; provided that the sum of
the aggregate fair market value of all assets Disposed of by a Loan Party to any
Consolidated Entity that is not a Loan Party (excluding Dispositions consisting
of cash contributions otherwise permitted by this Agreement) during the term of
this Agreement together with all Dispositions
 


 
80

--------------------------------------------------------------------------------

 


permitted under clause (d) of this Section 6.06 shall not exceed 20% of the
total tangible assets of the Consolidated Entities as of the last day of the
most recently ended fiscal quarter of the Consolidated Entities as determined on
a consolidated basis in accordance with GAAP;
 
(c)      Dispositions of accounts receivable and/or related ancillary rights or
assets, or interests therein to any Receivables Subsidiary pursuant to a
Receivables Financing Program;
 
(d)      Dispositions of assets (including Capital Stock of Subsidiaries) that
are not permitted by any other clause of this Section 6.06; provided that the
sum of the aggregate fair market value of all assets Disposed of during the term
of this Agreement in reliance upon clause (d) of this Section 6.06, together
with all assets Disposed of by a Loan Party to any Consolidated Entity that is
not a Loan Party pursuant to clause (b) of this Section 6.06, shall not exceed
20% of the total tangible assets of the Consolidated Entities as of the last day
of the most recently ended fiscal quarter of the Consolidated Entities as
determined on a consolidated basis in accordance with GAAP;
 
(e)      [Reserved]; and
 
(f)      Dispositions of assets not otherwise permitted by this Section 6.06;
provided, that the sum of the aggregate fair market value of all assets Disposed
of during any fiscal year shall not exceed $1,000,000;
 
provided that (x) all Dispositions permitted by clauses (a) through (d) of this
Section 6.06 shall be made for fair value as agreed to in an arm’s length
transaction and (y) any sale, transfer or Disposition permitted by clauses (b)
or (d) of this Section 6.06 for consideration in excess of $10,000,000 shall be
for at least 50% cash consideration and any non-cash consideration received in
connection with such sale, transfer or disposition shall be permitted under
Section 6.04(g).
 
SECTION 6.07.          Transactions with Affiliates.  No Consolidated Entity
will sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except:
 
(a)      transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to such Consolidated Entity than could be
obtained on an arm’s-length basis from unrelated third parties;
 
(b)      transactions between or among Consolidated Entities not involving any
other Affiliate (in each case to the extent not otherwise prohibited by other
provisions of this Agreement);
 
(c)      any payment, dividend, distribution or setting aside of property not
otherwise prohibited by this Agreement, any transaction permitted by Section
6.03 and any investment permitted by Section 6.04; and
 


 
81

--------------------------------------------------------------------------------

 


 
(d)      the sale, transfer or other disposition of accounts receivable and/or
related ancillary rights or assets or interests therein by any Consolidated
Entity to a Receivables Subsidiary pursuant to a Receivables Financing Program.
 
SECTION 6.08.           Restrictive Agreements.  No Consolidated Entity will,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of any Consolidated Entity to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Consolidated Entity to pay dividends or other distributions with
respect to any shares of its Capital Stock or to make or repay loans or advances
to any other Consolidated Entity or to Guarantee Indebtedness of any other
Consolidated Entity; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any of the Loan Documents, (ii)
the foregoing shall not apply to any restrictions and conditions existing on the
date hereof which are identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any asset pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or the asset that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(d) or Section 6.01(g) if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.
 
SECTION 6.09.         Amendment of Material Documents.  No Consolidated Entity
will amend, modify or waive (whether via merger, consolidation, amendment or
otherwise) any of its rights under its certificate of incorporation, by-laws,
declaration of trust or other organizational documents if such amendment,
modification or waiver could reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 6.10.          Interest Coverage Ratio.  The Consolidated Entities will
not permit the Interest Coverage Ratio as determined as of the end of each
fiscal quarter of the Consolidated Entities to be less than 3.50 to 1.00.
 
SECTION 6.11.          Leverage Ratio.  The Consolidated Entities will not
permit the Leverage Ratio as determined as of the end of each fiscal quarter of
the Consolidated Entities to be greater than 3.50 to 1.00; provided that, upon
the U.S. Administrative Agent’s receipt of a QMA Notice and subject to the
limitations set forth in the definition of Qualifying Material Acquisition, such
ratio shall be increased to 4.00 to 1.00 for the four consecutive fiscal
quarters ended immediately after the applicable Consummation Date; provided
further that (x) if the Consummation Date is the last day of a fiscal quarter,
subject to clause (y), the increased ratio set forth above shall apply as of
such date and the three consecutive immediately following fiscal quarters and
(y) if the applicable QMA Notice Date occurs after the date on which the
financial statements for the fiscal quarter (or, if applicable, fiscal year)
ended immediately after (or, if applicable, on) the applicable Consummation Date
are due pursuant to Sections 5.01(a) or (b), such increased ratio
 


 
82

--------------------------------------------------------------------------------

 


shall only apply for the three consecutive fiscal quarters ended immediately
after such initial fiscal quarter ended immediately after (or, if applicable,
on) the applicable Consummation Date); provided further, that such an increase
shall only be permitted twice during the term of this Agreement.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)      any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, provided that, if any such failure shall
result from the malfunctioning or shutdown of any wire transfer or other payment
system reasonably employed by the applicable Borrower to make such payment or
from an inadvertent error of a technical or clerical nature by applicable
Borrower or any bank or other entity reasonably employed by the applicable
Borrower to make such payment, no Event of Default shall result under this
paragraph (a) during the period (not in excess of two Business Days) required by
the applicable Borrower to make alternate payment arrangements;
 
(b)      any Borrower shall fail to pay any interest on any Loan or any Loan
Party shall fail to pay any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under any Loan Document, when
and as the same shall become due and payable and such failure shall continue
unremedied for a period of three Business Days;
 
(c)      any representation or warranty made or deemed made by or on behalf of
any Consolidated Entity in or in connection with any Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect (if not qualified as to materiality
or of Material Adverse Effect) and in any respect (if qualified as to
materiality or of Material Adverse Effect) when made or deemed made or
furnished;
 
(d)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the existence of
such Loan Party) or 5.08 or in Article VI;
 
(e)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower (which notice will be given at the request of any
Lender);
 


 
83

--------------------------------------------------------------------------------

 


 
(f)      any Consolidated Entity shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);
 
(g)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
 
(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Consolidated Entity (other than Subsidiaries that are not
Material Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Consolidated Entity (other than Subsidiaries that are not Material Subsidiaries)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i)      any Consolidated Entity (other than Subsidiaries that are not Material
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Consolidated
Entity (other than Subsidiaries that are not Material Subsidiaries) for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)      any Consolidated Entity shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(k)      one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 in the aggregate (not covered by insurance from a
responsible insurance company or indemnified by a creditworthy indemnitor that
is not denying its liability with respect thereto) shall be rendered against any
Consolidated Entity or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Consolidated Entity to enforce
any such judgment;
 


 
84

--------------------------------------------------------------------------------

 


 
(l)      an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(m)           (i) any Security Document shall for any reason cease to create in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Lenders a legal, valid and enforceable perfected first-priority Lien on the
Collateral as security for the Obligations, except to the extent that such
cessation (A) relates, during the term of this Agreement, to an aggregate fair
market value of assets that represent less than $4,000,000, (B) results from the
failure of the Administrative Agent to maintain possession of certificates
representing securities pledged or to file continuation statements under the
Uniform Commercial Code of any applicable jurisdiction or (C) is covered by a
lender’s title insurance policy and the subject insurer promptly after the
occurrence of the resulting cessation shall have acknowledged in writing that
the same is covered by such title insurance policy; or (ii) any Loan Document
executed by any Loan Party shall at any time after its execution and delivery
(except in accordance with its terms or pursuant to an agreement of the parties
thereof) and for any reason cease to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by any Consolidated Entity or any Consolidated Entity shall deny in
writing it has any further liability or obligation thereunder; or
 
(n)      a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall by notice to the Parent Borrower, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations (other than the Obligations arising
under or in connection with any Hedging Agreements), shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (iii) enforce its
rights under the Guarantee Agreement and each Security Document on behalf of
itself as Administrative Agent, the Lenders and the Issuing Bank; and in case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments available to such Borrower (and in the case of any such
event with respect to the Parent Borrower, the Commitments available to any
Borrower) shall automatically terminate and the principal of the Loans then
outstanding thereunder, together with accrued interest thereon and all fees and
other Obligations (other than the Obligations arising under or in connection
with any Hedging Agreements), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
 


 
85

--------------------------------------------------------------------------------

 


 
ARTICLE VIII
 
The Administrative Agent
 
(a)      Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
(b)      The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Consolidated Entity or other Affiliate thereof
as if it were not the Administrative Agent hereunder.
 
(c)      The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents,
whether upon, before or after an Event of Default, that the Administrative Agent
is required to exercise in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Consolidated Entity that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by a Loan Party or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
(d)      The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the
 


 
86

--------------------------------------------------------------------------------

 


proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for any Consolidated Entity),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
(e)      The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
(f)      Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Parent Borrower.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Parent Borrower, to appoint a successor.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Parent Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
(g)      Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
 
(h)      Subject to the foregoing provisions of this Article VIII, the
Administrative Agent shall, on behalf of the Lenders, (i) execute each Loan
Document other than this Agreement on behalf of the Lenders, (ii) hold and apply
the Collateral, and the proceeds thereof,
 


 
87

--------------------------------------------------------------------------------

 


at any time received by it in accordance with the provisions of the Loan
Documents, (iii) exercise any and all rights, powers and remedies of the Lenders
under the Loan Documents, including the giving of any consent or waiver or the
entering into of any amendment, subject to the provisions of Section 10.02, (iv)
execute, deliver and file financing statements, assignments and other such
agreements, and possess instruments on behalf of the Lenders and (v) in the
event of acceleration of the obligations of the Borrowers hereunder, exercise
the rights of the Lenders under the Loan Documents upon and at the direction of
the Required Lenders.
 
(i)      The Co-Syndication Agents and the Co-Documentation Agents shall not
have any right, power, obligation, liability, responsibility or duty under any
of the Loan Documents other than those applicable to all Lenders.  Without
limiting the foregoing, the Co-Syndication Agents shall and the Co-Documentation
Agents shall not have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgements with respect to the
Co-Syndication Agents and the Co-Documentation Agents as it makes with respect
to the Administrative Agent or any other Lender in this Article VIII.
 
ARTICLE IX
 
Parent Borrower Guarantee
 
(a)      The Parent Borrower hereby absolutely, irrevocably and unconditionally
guarantees, as primary obligor and not merely as a surety, the due and punctual
payment of the Subsidiary Borrowers’ Obligations.
 
(b)      The Parent Borrower, to the extent constituting a Qualified Keepwell
Provider, hereby absolutely, irrevocably and unconditionally undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under the Guarantee Agreement
in respect of any Hedging  Obligation (provided, however, that the Parent
Borrower shall only be liable under this clause (b) of Article IX for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Article IX voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Parent Borrower under this clause (b) of Article IX shall
remain in full force and effect until the Commitments have expired or terminated
and the principal of and interest on each Loan and all fees payable hereunder
have been paid in full and all Letters of Credit have expired or terminated (or
cash collateralized to the satisfaction of the Administrative Agent) and all LC
Disbursements shall have been reimbursed. The Parent Borrower intends that this
clause (b) of Article IX constitute, and this clause (b) of Article IX shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
 
(c)      To the extent permitted by applicable law, the Parent Borrower waives
presentment to, demand of payment from and protest to any Subsidiary Borrowers
of any of the Subsidiary Borrowers’ Obligations, and also waives notice of
acceptance of the Subsidiary Borrowers’ Obligations and notice of protest for
nonpayment. The obligations of the Parent Borrower hereunder shall not be
affected by (a) the failure of any Guaranteed Party to assert any claim or
demand or to enforce or exercise any right or remedy against any Subsidiary
Borrowers
 


 
88

--------------------------------------------------------------------------------

 


under the provisions of this Agreement, any other Loan Document or otherwise or
(b) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement, any other Loan Document or any other agreement or
the release or other impairment of any Collateral or the release of any
Subsidiary Borrowers.
 
(d)      The Parent Borrower further agrees that its agreement under this
Article IX constitutes a promise of payment when due (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Subsidiary Borrowers’ Obligations or operated as a discharge thereof)
and not merely of collection, and waives any right to require that any resort be
had by any Guaranteed Party to any balance of any deposit account or credit on
the books of any Guaranteed Party in favor of any Subsidiary Borrowers or any
other Person or to any other remedy against any Subsidiary Borrowers or any
Collateral.
 
(e)      The Parent Borrower guarantees that the Subsidiary Borrowers’
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of a Guaranteed
Party with respect thereto. This is a present and continuing guarantee of
payment and not of collection, and the liability of the Parent Borrower under
this Article IX shall be absolute and unconditional, in accordance with its
terms, and shall remain in full force and effect without regard to, and shall
not be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation: (a) any
lack of validity or enforceability of this Agreement, any other Loan Document or
any other agreement or instrument relating thereto; (b) any change in the time,
place or manner of payment of, or in any other term of, all or any of the
Subsidiary Borrowers’ Obligations, or any other amendment or waiver of or any
consent to any departure from this Agreement or any other Loan Document,
including, without limitation, any increase in the Subsidiary Borrowers’
Obligations resulting from the extension of additional credit to any Subsidiary
Borrowers or otherwise; (c) any taking, exchange, release or non-perfection of
any collateral, or any taking, release, or amendment or waiver of, or consent
to, or departure from, any other guarantee, for all or any of the Subsidiary
Borrowers’ Obligations; (d) any change, restructuring or termination of the
structure or existence of any Subsidiary Borrowers; (e) any bankruptcy,
receivership, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceedings with respect to any Subsidiary
Borrowers or the properties or creditors of any of them; (f) the occurrence of
any Default or Event of Default under, or any invalidity or any unenforceability
of, or any misrepresentation, irregularity or other defect in, this Agreement or
any other Loan Document; (g) any default, failure or delay, willful or
otherwise, on the part of any Subsidiary Borrowers to perform or comply with, or
the impossibility or illegality of performance by any Subsidiary Borrowers of,
any term of this Agreement or any other Loan Document; (h) any suit or other
action brought by, or any judgment in favor of, any beneficiaries or creditors
of, any Subsidiary Borrowers for any reason whatsoever, including, without
limitation, any suit or action in any way attacking or involving any issue,
matter or thing in respect of this Agreement or any other Loan Document; (i) any
lack or limitation of status or of power, incapacity or disability of any
Subsidiary Borrowers or any partner, principal, trustee or agent thereof; or (j)
any other circumstance which might otherwise constitute a defense available to,
or a discharge of, any Subsidiary Borrowers or a third party guarantor.
 


 
89

--------------------------------------------------------------------------------

 


 
(f)      The obligations of the Parent Borrower under this Article IX shall not
be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Subsidiary Borrowers’ Obligations, any impossibility in
the performance of the Subsidiary Borrowers’ Obligations or other circumstance.
Without limiting the generality of the foregoing, the obligations of the Parent
Borrower under this Article IX shall not be discharged or impaired or otherwise
affected by the failure of any Guaranteed Party to assert any claim or demand or
to enforce any remedy under this Agreement or any other agreement related
thereto, by any waiver or modification in respect of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Subsidiary Borrowers’ Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of the Parent Borrower or
otherwise operate as a discharge of the Parent Borrower or any other Subsidiary
Borrowers as a matter of law or equity.
 
(g)      The Parent Borrower further agrees that its obligations under this
Article IX shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Subsidiary Borrowers’
Obligation is rescinded or must otherwise be restored by any Guaranteed Party
upon the bankruptcy or reorganization of any Subsidiary Borrowers or otherwise.
 
(h)      In furtherance of the foregoing and not in limitation of any other
right which any Guaranteed Party may have at law or in equity against the Parent
Borrower by virtue of this Article IX, upon the failure of any Subsidiary
Borrower to pay any of its Subsidiary Borrowers’ Obligations when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Parent Borrower hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, in cash the amount of such unpaid Subsidiary Borrowers’ Obligation.
 
(i)      Until the Commitments shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable under this Agreement
shall have been paid in full and all Letters of Credit shall have expired or
terminated (or cash collateralized to the satisfaction of the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Parent Borrower
hereby irrevocably agrees to subordinate any and all rights of subrogation,
reimbursement, exoneration, contribution or indemnification or any right to
participate in any claim or remedy of any Guaranteed Party (collectively, the
“Subrogation Rights”), in any such case, arising in connection with any payment
or payments with respect to the principal of or premium, if any, or interest on
the Subsidiary Borrowers’ Obligations, whether or not such claim, remedy or
right arises in equity, or under contract, statute or common law, including the
right to take or receive, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights. To effectuate such subordination, the Parent Borrower hereby
agrees that it shall not be entitled to any payment in respect of any
Subrogation Right until the Commitments shall have expired or been terminated
and the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed. If
any amount shall be paid to the Parent Borrower in violation of the
 


 
90

--------------------------------------------------------------------------------

 


preceding sentence, such amount shall be deemed to have been paid to the Parent
Borrower for the benefit of, and held in trust for, the benefit of the
Guaranteed Parties.
 
(j)      This Article IX is a continuing guarantee and shall remain in full
force and effect until the Commitments shall have expired or been terminated and
the principal of and interest on each Loan and all fees payable under this
Agreement shall have been paid in full and all Letters of Credit shall have
expired or terminated (or cash collateralized to the satisfaction of the
Administrative Agent) and all LC Disbursements shall have been reimbursed. No
failure or delay on the part of any Guaranteed Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein expressly specified are cumulative
and not exclusive of any rights or remedies which any Guaranteed Party would
otherwise have. No notice to or demand on the Parent Borrower in any case shall
entitle the Parent Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of any Guaranteed
Party to any other or further action in any circumstances without notice or
demand.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01.        Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(a)      if to the Parent Borrower, to it at Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);
 
(b)      if to any Subsidiary Borrower, to it c/o Charles River Laboratories
International, Inc., 251 Ballardvale Street, Wilmington, Massachusetts 01887,
Attention of General Counsel (Telecopy No. (978) 694-9504);
 
(c)      if to JPMorgan Chase Bank, N.A., to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services, 10 South Dearborn, 7th Floor, Chicago, IL, 60603-2003,
Attention of Ladesiree Williams (Telecopy No. (888) 292-9533), with a copy to
(i) JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484,
Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495) and, in regard to
matters relating to Letters of Credit (ii) JPMorgan Chase Bank, N.A., Letter of
Credit contact, 10 South Dearborn, L2, Chicago, IL, 60603-2003, Attention of
Chicago LC Agency Activity Team (Telecopy No. (312) 256-2608);
 
(d)      if to J.P. Morgan Europe Limited, to it at J.P. Morgan Europe Limited,
25 Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention: Loan
Agency (Telecopy: 44-207-777-2360; Telephone: 44-207-742-9941) with a copy to
(i) JPMorgan Chase
 


 
91

--------------------------------------------------------------------------------

 


Bank, N.A., Loan and Agency Services, 10 South Dearborn, 7th Floor, Chicago, IL,
60603-2003, Attention of Ladesiree Williams (Telecopy No. (888) 292-9533), and
(ii) JPMorgan Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484,
Attention of D. Scott Farquhar (Telecopy No. (203) 944-8495);
 
(e)      if to JPMorgan Chase Bank, N.A., Tokyo Branch, to it at JPMorgan Chase
Bank, N.A., Tokyo Branch, 7-3, Marunouchi 2-chome, Chiyoda-ku, Tokyo, Japan
100-6432, Attn: Loan Operations (Naoko Morimoto) (Telecopy: (813) 6388-2534;
Telephone: (813) 6736-6716 with a copy to (i) JPMorgan Chase Bank, N.A., Loan
and Agency Services, 10 South Dearborn, 7th Floor, Chicago, IL, 60603-2003,
Attention of Ladesiree Williams (Telecopy No. (888) 292-9533), and (ii) JPMorgan
Chase Bank, N.A., Two Corporate Drive, Shelton, Connecticut 06484, Attention of
D. Scott Farquhar (Telecopy No. (203) 944-8495);
 
(f)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
Additionally, notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications available to the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.
 
Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, Issuing Bank or any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s, any Issuing Bank’s any
Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System, except to the extent that such damages, losses or
expenses are determined by a court of competent
 


 
92

--------------------------------------------------------------------------------

 


jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.  “Electronic
System” means any electronic system, including e-mail, e-fax, Intralinks®,
ClearPar®, Debt Domain, Syndtrak and any other internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.
 
SECTION 10.02.        Waivers; Amendments.  xxiv)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)      Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, or extend the expiration date of any Letter of
Credit to a date which is after the Maturity Date without the written consent of
each Lender affected thereby, (iv) (A) release all or substantially all of the
Guarantors from their respective Guarantees under a Guarantee Agreement or limit
their liability in respect of such Guarantees or such Guarantee Agreement or
their obligation to enter into and provide a Guarantee pursuant to a Guarantee
Agreement, or (B) release the Parent Borrower from its obligations under Article
IX prior to the satisfaction of all the Subsidiary Borrowers’ Obligations
without the written consent of the Super-Majority Facility Lenders, (v) release
the Lien of the Administrative Agent on all or substantially all of the
Collateral, without the written consent of each Lender, (vi) change Section
 


 
93

--------------------------------------------------------------------------------

 


2.21(b),(c) or (d) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vii) change any
of the provisions of this Section or the definition of “Required Lenders” or
“Majority Facility Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender, (viii) consent to the assignment or transfer by any Loan
Party of its rights or obligations hereunder or under the other Loan Documents,
without the written consent of each Lender or (ix) modify the currency in which
a Lender is required to make extensions of credit hereunder without the written
consent of each Lender affected thereby; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.
 
(c)      Notwithstanding the foregoing, technical and conforming modifications
to the Loan Documents may be made with only the consent of the Parent Borrower
and the Administrative Agent to the extent necessary (i) to correct, amend or
cure any ambiguity, inconsistency or defect or correct any typographical error
or other manifest error in any Loan Document or (ii) to integrate any
Incremental Facility in a manner consistent with Section 2.24.
 
SECTION 10.03.        Expenses; Indemnity; Damage Waiver.  (a)  The Parent
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Co-Syndication Agents and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Co-Syndication Agents, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)      The Parent Borrower shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Loan Documents of their respective
obligations hereunder or thereunder or the
 


 
94

--------------------------------------------------------------------------------

 


consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Consolidated Entity, or any
Environmental Liability related in any way to any Consolidated Entity, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) the breach by such Indemnitee of any if its obligations
hereunder. Without limiting the foregoing, and to the extent permitted by
applicable law, the Parent Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.
 
(c)      To the extent that the Parent Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Aggregate Exposure Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or if indemnification is sought after the date upon which the Revolving
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
 
(d)      To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)      All amounts due under this Section 10.03 shall be payable promptly
after written demand therefor.
 
SECTION 10.04.        Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that the
Borrowers may not
 


 
95

--------------------------------------------------------------------------------

 


assign or otherwise transfer any of their respective rights or obligations
hereunder or under any other Loan Document without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)      (1)      Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (provided no such assignee
shall be a natural person, a Defaulting Lender or a Borrower or an Affiliate of
any Borrower) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the corresponding
Loans at the time owing to it, and to the extent applicable, the LC Exposure at
the time held by it) with the prior written consent (such consent not to be
unreasonably withheld) of:
 
(A)           the Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the Issuing Bank and the Swingline Lender, provided that no
consent of the Issuing Bank and the Swingline Lender shall be required for an
assignment of all or any portion of a Term Loan or Term Commitment.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (in the case of Revolving Facilities)
and $1,000,000 (in the case of the Term Facilities) unless each of the Parent
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement,
 
(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignor, and
 


 
96

--------------------------------------------------------------------------------

 


 
(C)           the assignee, if it shall not be a Lender prior to the date of
such assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Parent Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing and any consent requested by a Lender of
the Parent Borrower and the Administrative Agent under this Section 10.04(b)
shall be deemed granted by the Parent Borrower or the Administrative Agent, as
the case may be, if it does not respond to such request within 20 days after the
written request is delivered to the Parent Borrower and the Administrative Agent
in accordance with this Agreement.  Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)      The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Parent Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)      Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
10.04 and any written consent to such assignment required by paragraph (b) of
this Section 10.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 


 
97

--------------------------------------------------------------------------------

 


 
(e)      Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”; provided
no such Participant shall be a natural person, a Defaulting Lender or a Borrower
or an Affiliate of any Borrower) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant.  Subject to paragraph (f) of this
Section, each Loan Party agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.04.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.21(d) as though it
were a Lender. Each Lender that sells a participation, acting solely for this
purpose as an agent of the Loan Parties, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
(f)      A Participant shall not be entitled to receive any greater payment
under Section 2.18, 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
such Participant agrees, for the benefit of the applicable Loan Party, to comply
with Section 2.20(g) and (h) as though it were a Lender.
 
(g)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(h)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
of such Granting Lender, identified as such in writing from time to time by such
Granting Lender to the
 


 
98

--------------------------------------------------------------------------------

 


Administrative Agent and the Parent Borrower, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to Section 2.01 or 2.04, provided
that (i) nothing herein shall constitute a commitment to make any Loan by any
SPC, (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, such Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof and (iii) all credit decisions
(including without limitation any decisions with respect to amendments and
waivers) will continue to be made by such Granting Lender.  The making of a Loan
by an SPC hereunder shall utilize the Commitment of the applicable Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Lender makes such
payment.  In furtherance of the foregoing, each party hereto hereby agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) with notice to, but without the prior written consent of, the
Parent Borrower or the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to its
Granting Lender in connection with liquidity and/or credit facilities to or for
the account of such SPC to fund such Loans and (ii) subject to the provisions of
Section 10.12, disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.
 
SECTION 10.05.        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.18, 2.19, 2.20 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 10.06.        Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken
 


 
99

--------------------------------------------------------------------------------

 


together shall constitute a single contract.  The Loan Documents and the
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 10.07.        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08.        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 10.09.         Governing Law; Jurisdiction; Consent to Service of
Process; Judgment Currency.  (a)  This Agreement shall be construed in
accordance with and governed by the law of the State of New York.
 
(b)       Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties
 


 
100

--------------------------------------------------------------------------------

 


hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law (it being understood that recognition and/or
enforcement of a judgment in Japan would occur in a manner provided by
applicable Japanese law).
 
(c)      Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)      Each Subsidiary Borrower hereby irrevocably appoints the Parent
Borrower as its authorized agent for service of process in any suit, action or
proceeding with respect to this Agreement, and agrees that service of process
upon such agent, and written notice of said service to such Subsidiary Borrower
by the Person serving the same, each in the manner provided for notices in
Section 10.01, shall be deemed in every respect effective service of process
upon such Borrower in any such suit, action or proceeding. Each other party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 10.01.  Nothing in this Agreement will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law (it being understood that service of process for any proceeding for the
recognition and/or enforcement of a judgment in Japan would occur in a manner
provided by applicable Japanese law).
 
(e)      The Obligations of each Borrower shall, notwithstanding any judgment in
a currency (the “judgment currency”) other than the currency in which the sum
originally due to such party or such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency
such party may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party in the
original currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party, agrees to remit to
such Borrower such excess.
 
SECTION 10.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER
 


 
101

--------------------------------------------------------------------------------

 


AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11.        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12.        Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under any Loan Document or any
suit, action or proceeding relating to this Agreement or any Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Parent Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Consolidated Entity.  For the
purposes of this Section, “Information” means all information received from any
Consolidated Entity relating to any Consolidated Entity or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Consolidated Entity and information pertaining to this agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from any Consolidated Entity after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.12 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 


 
102

--------------------------------------------------------------------------------

 


 
All information, including requests for waivers and amendments, furnished by a
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with any Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially
reasonable business need to know such rates; provided that, prior to receipt of
such rates, any recipient thereof (other than a Borrower) shall (i) certify to
the Administrative Agent that it is not an individual who is formally designated
as being involved in the ICE LIBOR (or other applicable eurocurrency rate)
submission process and (ii) shall agree to comply with the provisions of this
paragraph as if it were the Administrative Agent.  Each Borrower hereby
represents and warrants, as of the Sixth Amendment and Restatement Date and each
date on which it receives Submitted Reference Bank Rates, that it is not an
individual who is formally designated as being involved in the ICE LIBOR (or
other applicable eurocurrency rate) submission process, and agrees to comply
with the provisions of this paragraph as if it were the Administrative Agent.
For the avoidance of doubt, the Reference Bank Rate may be disclosed by the
Administrative Agent to Lenders in accordance with the terms of this Agreement.
 
SECTION 10.13.        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.  Notwithstanding the forgoing, if the Yen Revolving Lender shall have
received interest and/or Charges in an amount that exceeds the Maximum Rate, the
excess interest and Charges shall be (i) applied to the principal of such Loan,
(ii) if it exceeds such unpaid principal of such Loan, applied to the principal
of other Loans held by such Yen Revolving Lender, or (iii) if it exceeds such
unpaid principal of other Loans, refunded to the Japanese Borrower.  The
Japanese Borrower represents and warrants to the Yen Revolving Lenders that, as
of the date of this Agreement, it falls into Article 2, Paragraph 1, Item 1 of
the Act on Specified Commitment Line Contract (Act No. 4 of 1999).


 
103

--------------------------------------------------------------------------------

 



 
SECTION 10.14.        Joint Creditors.  Each of the Loan Parties, each of the
Lenders and the Administrative Agent agrees that the Administrative Agent shall
be a joint creditor (together with the relevant Lender) of each and every
obligation of the Loan Parties towards each of the Lenders under or in
connection with the Loan Documents and that, accordingly, the Administrative
Agent will have its own independent right to demand performance by the Loan
Parties of those obligations. However, any discharge of any such obligation to
the Administrative Agent or the relevant Lender shall, to the same extent,
discharge the corresponding obligation owing to the other.
 
SECTION 10.15.        Collateral Release.  In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Capital Stock or assets of any Guarantor to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by Section 6.06, the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by the Parent Borrower
and at the Parent Borrower’s expense to release any Liens created by any Loan
Document in respect of such Capital Stock or assets, and, in the case of a
disposition of the Capital Stock of any Guarantor in a transaction permitted by
Section 6.06 and as a result of which such Guarantor would cease to be a
Subsidiary, terminate such Guarantor’s obligations under the Guarantee Agreement
as well as any Liens created by any Loan Documents in respect of the assets of
such Guarantor.
 
SECTION 10.16.        USA PATRIOT Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Act.
 
SECTION 10.17.         Elimination of Anti-Social Forces
 
(a)      The Japanese Borrower and the other Loan Parties represent and warrant
to the Yen Revolving Lenders that, as of the date of this Agreement, and as of
the date of each Yen Revolving Loan as though made on said date, neither the
Japanese Borrower nor any other Loan Party is, (i) an organized crime group
(boryokudan), (ii) member of an organized crime group (boryokudan in), (iii) a
person who was a member of an organized crime group during the past five (5)
years, (iv) a sub member of an organized crime group (boryokudan junkoseiin),
(v) a corporation related to an organized crime group (boryokudan kankeikigyo),
(vi) a racketeer attempting to extort money from a company by threatening to
cause trouble at the general stockholders' meeting (soukaiya), (vii) a racketeer
attempting to extort money from a company by advocating social causes
(shakaiundo tou hyobo goro), (viii) special intelligence organized crime group
(tokushu chino boryoku shudan tou), or (ix) any other person or organization
equivalent to any of the above (those set out in items (i) through (viii) shall
be referred to as “Boryokudan Member Etc.”).
 


 
104

--------------------------------------------------------------------------------

 


 
(b)      The Japanese Borrower and the other Loan Parties represent and warrant
to the Lender that, as of the date of this Agreement, and as of the date of each
Yen Revolving Loan as though made on said date, neither the Japanese Borrower
nor any other Loan Party has, (i) any relationship that may be deemed as having
its management controlled by Boryokudan Member Etc., (ii) any relationship that
may be deemed as having substantial involvement of Boryokudan Member Etc. in its
management, (iii) any relationship that may be deemed as utilizing Boryokudan
Member Etc. for the purpose of receiving unjustifiable profit for him/her,
itself, or third parties, or for the purpose of causing damages to third
parties, (iv) any relationship that may be deemed as having involvement in
Boryokudan Member Etc., such as providing funds, etc., or providing
accommodation to Boryokudan Member Etc., or (v) any relationship between
officers or people substantially involved in its management and Boryokudan
Member Etc. that may be subject to public criticism.
 
(c)      The Japanese Borrower and the other Loan Parties hereby covenant that
the Japanese Borrower and the other Loan Parties shall not fall under or have
any relationship in any of the items set forth in clauses (a) and (b) of this
Section 10.17, from and after the execution date of this Agreement.
 
(d)      The Japanese Borrower and each other Loan Party covenants that it shall
not, by itself or cause any third parties to, (i) make claims with forceful
behavior and acts of violence, (ii) assert unjustifiable claims exceeding the
scope of responsibility under the law, (iii) use threatening action or
statements, or violent acts and behaviors in connection with any transaction,
(iv) engage in acts and behaviors which may damage the credibility or obstruct
the business of any Lender by spreading false rumors or the use of fraudulent
means or force, or (v) engage in other acts and behavior equivalent to those set
out in each of the above items.
 
(e)      Notwithstanding anything to the contrary herein, in the event that, (i)
any of the Japanese Borrower or the other Loan Parties are deemed as a
Boryokudan Member Etc. or fall under any of the items set forth in clause (a) or
(b) of this Section 10.17, (ii) any of the Japanese Borrower or the other Loan
Parties engage in actions that fall under any of the items set forth in clause
(d) of this Section 10.17, or (iii) there is a breach of any of the
representations and warranties or covenants under clauses (a) through (d) of
this Section 10.17, and in each such case it is not appropriate to continue
trade with the Japanese Borrower or the other Loan Parties, upon request from
any Yen Revolving Lender (which shall be made through the Administrative Agent)
to the Japanese Borrower and the other Loan Parties, all Obligations owed by the
Japanese Borrower and the other Loan Parties to such Yen Revolving Lender
arising under its Yen Revolving Commitment shall be accelerated and the Japanese
Borrower and the other Loan Parties shall immediately perform such
Obligations.  Upon payment of any Obligations owing in accordance with clause
(e) of this Section, the applicable Yen Revolving Lender’s Yen Revolving
Commitment shall terminate and it shall cease to be a party to this Agreement
with respect to its Yen Revolving Commitment.
 
(f)      The Japanese Borrower and each other Loan Party hereby waive and shall
not assert any claim for any damages against any Yen Revolving Lender arising
from this Section 10.17, including in the event that the Japanese Borrower and
the other Loan Parties suffer any loss or damages due to the application of
clause (e) thereof.  Further, in the event any Yen Revolving Lender suffers any
damages arising from this Section 10.17, the Credit Parties shall be responsible
to such Yen Revolving Lender, and shall fully compensate such Yen Revolving
Lender, for such damages.
 
[Signature Pages to Follow]
 


 


 
105

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
CHARLES RIVER LABORATORIES
INTERNATIONAL, INC.
           
By:
/s/  Thomas F. Ackerman       Name: Thomas F. Ackerman       Title: Corporate
Executive Vice President and CEO          

 

 
CHARLES RIVER NEDERLAND B.V.
           
By:
/s/ Thomas F. Ackerman       Name: Thomas F. Ackerman       Title:
Attorney-in-fact          

 
CHARLES RIVER UK LIMITED
           
By:
/s/ Thomas F. Ackerman       Name: Thomas F. Ackerman       Title: Director    
     

 
CHARLES RIVER LABORATORIES
JAPAN, INC.
           
By:
/s/ Thomas F. Ackerman       Name: Thomas F. Ackerman       Title: Director    
     

 
CHARLES RIVER LABORATORIES
LUXEMBOURG S.A.R.L.
           
By:
/s/ Thomas F. Ackerman       Name: Thomas F. Ackerman       Title: A Manager    
     

 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
JPMORGAN CHASE BANK, N.A.
as a Lender, Issuing Bank, Swingline Lender and as Administrative Agent
           
By:
/s/ David F. Gibbs       Name: David F. Gibbs       Title: Managing Director    
     

 

 
J.P. MORGAN EUROPE LIMITED,
 
as Administrative Agent
           
By:
/s/ Steven Connolly       Name: Steven Connolly       Title:  Authorized
Signatory
           Vice President          

 
JPMORGAN CHASE BANK, N.A., TOKYO BRANCH,
as Administrative Agent
           
By:
/s/ Satoshi Yamamoto       Name: Satoshi Yamamoto       Title: Executive
Director          

 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A.
as a Lender, Issuing Bank and Co-Syndication Agent
         
By:
/s/ Linda Alto       Name: Linda Alto       Title: Senior Vice President        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CITIZENS BANK, N.A.,
 
as a Lender, Issuing Bank and Co-Syndication Agent
         
By:
/s/ R. Scott Haskell       Name: R. Scott Haskell       Title: Senior Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 


 

 
TD BANK, N.A.,
 
as a Lender, Issuing Bank and Co-Syndication Agent
         
By:
/s/ Alan Garson       Name: Alan Garson       Title: Senior Vice President      
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender, Issuing Bank and Co-Syndication Agent
         
By:
/s/ Christopher M. Johnson       Name: Christopher M. Johnson      
Title: Assistant Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT

 
 
 

--------------------------------------------------------------------------------

 


 
Signature Page to
Charles River Laboratories International, Inc.
Sixth Amended and Restated Credit Agreement
 
 

 
DNB Bank ASA, New York Branch, as a Co-Documentation Agent
         
By:
/s/ Bjorn E. Hammerstad       Name: Bjorn E. Hammerstad       Title: Senior Vice
President          

 
 

 
By:
/s/ Philip F. Kurpiewski       Name: Philip F. Kurpiewski       Title: Senior
Vice President          

 
 

 
DNB Capital LLC, as a Lender
         
By:
/s/ Bjorn E. Hammerstad       Name: Bjorn E. Hammerstad       Title: Senior Vice
President          

 
 

 
By:
/s/ Philip F. Kurpiewski       Name: Philip F. Kurpiewski       Title: Senior
Vice President          

 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT

 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK, NATIONAL ASSOCIATION
 
as a Lender and Co-Documentation Agent
         
By:
/s/ Jennifer Hwang       Name: Jennifer Hwang       Title: Senior Vice President
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT


 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
SANTANDER BANK, N.A.
 
as a Lender and Co-Documentation Agent
         
By:
/s/ Scott Wollard       Name: Scott Wollard       Title: Managing Director      
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
as a Lender and Co-Documentation Agent
         
By:
/s/ Teuta Ghilaga       Name: Teuta Ghilaga       Title: Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
 
Signature Page to
Charles River Laboratories International, Inc.
Sixth Amended and Restated Credit Agreement
 
 

 
Key Bank National Association, as a Lender
         
By:
/s/ Sanya Valeva       Name: Sanya Valeva       Title: Senior Vice President    
     

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
Signature Page to
Charles River Laboratories International, Inc.
Sixth Amended and Restated Credit Agreement
 
 

 
Sumitomo Mitsui Banking Corporation, as a Lender
         
By:
/s/ David Kee       Name: David Kee       Title: Managing Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 
Signature Page to
Charles River Laboratories International, Inc.
Sixth Amended and Restated Credit Agreement
 
 

 
The Northern Trust Company, as a Lender
         
By:
/s/ Eric Siebert       Name: Eric Siebert       Title: Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 
Signature Page to
Charles River Laboratories International, Inc.
Sixth Amended and Restated Credit Agreement
 
 

 
People's United Bank, National Association, as a Lender
         
By:
/s/ Yvette D. Hawkins       Name: Yvette D. Hawkins       Title: Vice President
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE TO CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 